





LEASE






BETWEEN






THE IRVINE COMPANY LLC






AND






AVIAT U.S., INC.




--------------------------------------------------------------------------------





LEASE






THIS LEASE is made as of June 8th, 2016, by and between THE IRVINE COMPANY LLC,
a Delaware limited liability company, hereafter called “Landlord,” and AVIAT
U.S., INC., a Delaware corporation, hereafter called “Tenant.”




ARTICLE 1. BASIC LEASE PROVISIONS




Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.


1.
Tenant’s Trade Name:    N/A



2.
Premises:        Suite No. 200 (The Premises are more particularly described in
Section 2.1)

Address of Building:    860 N McCarthy Blvd, Milpitas, CA 95035
Project Description     McCarthy Center (as shown on Exhibit Y to this Lease)


3.
Use of Premises: General office, research and development and computer lab.



4.
Estimated Commencement Date: 8 weeks from and after the date of this Lease



5.
Lease Term: 60 months, plus such additional days as may be required to cause
this Lease to expire on the final day of the calendar month.



6.
Basic Rent:



Months of Term
or Period
Monthly Rate Per Rentable Square Foot
Monthly Basic Rent (rounded to the nearest dollar)
1 to 12
$1.35
$25,650.00
13 to 24
$1.39
$26,410.00
25 to 36
$1.43
$27,170.00
37 to 48
$1.48
$28,120.00
49 to 60
$1.52
$28,880.00



Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not in Default (as defined in Section 14.1) under this Lease, Tenant
shall be entitled to an abatement of 3 full calendar months of Basic Rent in the
aggregate amount of $76,950.00 (i.e. $25,650.00 per month) (the “Abated Basic
Rent”) for the initial 2nd, 3rd, and 4th full calendar months of the Term (the
“Abatement Period”). In the event Tenant Defaults at any time during the Term
beyond any applicable “cure” period with the result that Tenant’s right to
possession of the Premises is terminated, then unamortized Abated Basic Rent to
the date of such termination (amortized over the initial 60 months of the Term)
shall immediately become due and payable. The payment by Tenant of the
unamortized Abated Basic Rent in the event of a Default shall not limit or
affect any of Landlord's other rights, pursuant to this Lease or at law or in
equity. Only Basic Rent shall be abated during the Abatement Period and all
other additional rent and other costs and charges specified in this Lease shall
remain as due and payable pursuant to the provisions of this Lease.


7.
Expense Recovery Period: Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.



8.
Floor Area of Premises: approximately 19,000 rentable square feet



Floor Area of Building: approximately 53,284 rentable square feet


9.
Security Deposit: $31,768.00



10.
Broker(s): Irvine Realty Company and CBRE, Inc. (collectively, "Landlord's
Broker") is the agent of Landlord exclusively and CBRE, Inc./Palo Alto
("Tenant's Broker") is the agent of Tenant exclusively.



11.
Parking: 72 parking spaces in accordance with the provisions set forth in
Exhibit F to this Lease.







--------------------------------------------------------------------------------





12.
Address for Payments and Notices:



LANDLORD


TENANT


Payment Address:


THE IRVINE COMPANY LLC
P.O. Box #841122
San Francisco, CA 94139-1122


Notice Address:


THE IRVINE COMPANY LLC
550 Newport Center Drive
Newport Beach, CA 92660
Attn: Senior Vice President, Property Operations
Irvine Office Properties








AVIAT U.S., INC.
860 N McCarthy Blvd, Suite 200
Milpitas, CA 95035





LIST OF LEASE EXHIBITS (All exhibits, riders and addenda attached to this Lease
are hereby incorporated into and made a part of this Lease):


Exhibit A        Description of Premises
Exhibit B        Operating Expenses
Exhibit C        Utilities and Services
Exhibit D        Tenant’s Insurance
Exhibit E        Rules and Regulations
Exhibit F        Parking
Exhibit G        Additional Provisions
Exhibit H        Hazardous Materials Disclosure Statement
Exhibit X        Work Letter
Exhibit Y        Project Description




--------------------------------------------------------------------------------







ARTICLE 2. PREMISES


2.1.    LEASED PREMISES. Landlord leases to Tenant and Tenant leases from
Landlord the Premises shown in Exhibit A (the “Premises”), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
(the “Floor Area”). Landlord and Tenant stipulate and agree that the Floor Area
of Premises set forth in Item 8 of the Basic Lease Provisions is correct. The
Premises are a portion of certain real property which is leased by Landlord
pursuant to that certain Master Lease dated December 31, 2003 (the “Master
Lease”) by and between McCarthy Center Partners LLC, a Delaware limited
liability company, subsequently assigned to The Irvine Company LLC, a Delaware
limited liability company (“Master Lessor”), as “Landlord”, and Landlord as
“Tenant”. That certain Master Lease (Short Form – Memorandum) was recorded on
December 31, 2003 as Document No. 17553727 in the Official Records of Santa
Clara County, California.


2.2.    ACCEPTANCE OF PREMISES. Tenant acknowledges that neither Landlord nor
any representative of Landlord has made any representation or warranty with
respect to the Premises, the Building or the Project or the suitability or
fitness of either for any purpose, except as set forth in this Lease. Tenant
acknowledges that the flooring materials which may be installed within portions
of the Premises located on the ground floor of the Building may be limited by
the moisture content of the Building slab and underlying soils. The taking of
possession or use of the Premises by Tenant for any purpose other than
construction shall conclusively establish that the Premises and the Building
were in satisfactory condition and in conformity with the provisions of this
Lease in all respects, except for those matters which Tenant shall have brought
to Landlord’s attention on a written punch list. The punch list shall be limited
to any items required to be accomplished by Landlord under the Work Letter (if
any) attached as Exhibit X, and shall be delivered to Landlord within 30 days
after the Commencement Date (as defined herein). If there is no Work Letter, or
if no items are required of Landlord under the Work Letter, by taking possession
of the Premises Tenant accepts the improvements in their existing condition, and
waives any right or claim against Landlord arising out of the condition of the
Premises. Nothing contained in this Section 2.2 shall affect the commencement of
the Term or the obligation of Tenant to pay rent. Landlord shall diligently
complete all punch list items of which it is notified as provided above.


ARTICLE 3. TERM


3.1.    GENERAL. The term of this Lease (“Term”) shall be for the period shown
in Item 5 of the Basic Lease Provisions. The Term shall commence (“Commencement
Date”) on the earlier of (a) the date the Premises are deemed “ready for
occupancy” (as hereinafter defined) and possession thereof is delivered to
Tenant, but not sooner than July 1, 2016, or (b) the date Tenant commences its
regular business activities within the Premises. Promptly following request by
Landlord, the parties shall memorialize on a form provided by Landlord (the
"Commencement Memorandum") the actual Commencement Date and the expiration date
(“Expiration Date") of this Lease; should Tenant fail to execute and return the
Commencement Memorandum to Landlord within 5 business days (or provide specific
written objections thereto within that period), then Landlord's determination of
the Commencement and Expiration Dates as set forth in the Commencement
Memorandum shall be conclusive. The Premises shall be deemed “ready for
occupancy” when Landlord, to the extent applicable, has substantially completed
all the work required to be completed by Landlord pursuant to the Work Letter
(if any) attached to this Lease but for minor punch list matters, and has
obtained the requisite governmental approvals for Tenant’s occupancy in
connection with such work.


3.2.    DELAY IN POSSESSION. If Landlord, for any reason whatsoever, cannot
deliver possession of the Premises to Tenant on or before the Estimated
Commencement Date set forth in Item 4 of the Basic Lease Provisions, this Lease
shall not be void or voidable nor shall Landlord be liable to Tenant for any
resulting loss or damage. However, Tenant shall not be liable for any rent until
the Commencement Date occurs as provided in Section 3.1 above, except that if
Landlord’s failure to substantially complete all work required of Landlord
pursuant to Section 3.1(i) above is attributable to any action or inaction by
Tenant (including without limitation any Tenant Delay described in the Work
Letter, if any, attached to this Lease), then the Premises shall be deemed ready
for occupancy, and Landlord shall be entitled to full performance by Tenant
(including the payment of rent), as of the date Landlord would have been able to
substantially complete such work and deliver the Premises to Tenant but for
Tenant’s delay(s).


ARTICLE 4. RENT AND OPERATING EXPENSES


4.1.    BASIC RENT. Concurrently with the execution and delivery of this Lease,
Tenant shall pay to Landlord the sum of $52,820.00, constituting the Basic Rent
due and payable under this Lease (at the monthly rate shown in Item 6 of the
Basic Lease Provisions) for the initial 1st, 13th and 25th months of the Term.
From and after the Commencement Date, Tenant shall pay to Landlord without
deduction or offset a Basic Rent for the Premises in the total amount shown
(including subsequent adjustments, if any) in Item 6 of the Basic Lease
Provisions (the “Basic Rent”). If the Commencement Date is other than the first
day of a calendar month, any rental adjustment shown in Item 6 shall be deemed
to occur on the first day of the next calendar month following the specified
monthly anniversary of the Commencement Date. Notwithstanding anything contrary
contained in this Section 4.1, the Basic Rent shall be due and payable in
advance commencing on the Commencement Date and continuing thereafter on the
first day of each successive calendar month of the Term, as prorated for any
partial month. No demand, notice or invoice shall be required. The next
installment of Basic Rent shall be due on the first day of the fifth calendar
month




--------------------------------------------------------------------------------





of the Term, which installment shall, if applicable, be appropriately prorated
to reflect the amount prepaid for that calendar month.


4.2.    OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating
Expenses in accordance with Exhibit B of this Lease.


4.3.    SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this Lease,
Tenant shall deposit with Landlord the sum, if any, stated in Item 9 of the
Basic Lease Provisions (the “Security Deposit”), to be held by Landlord as
security for the full and faithful performance of Tenant’s obligations under
this Lease, to pay any rental sums, including without limitation such additional
rent as may be owing under any provision hereof, and to maintain the Premises as
required by Sections 7.1 and 15.2 or any other provision of this Lease. Upon any
breach of the foregoing obligations by Tenant, Landlord may apply all or part of
the Security Deposit as full or partial compensation. If any portion of the
Security Deposit is so applied, Tenant shall within 5 days after written demand
by Landlord deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount. Landlord shall not be required to keep
the Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on the Security Deposit. In no event may Tenant utilize all
or any portion of the Security Deposit as a payment toward any rental sum due
under this Lease. Any unapplied balance of the Security Deposit shall be
returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest in this Lease within 30 days following the termination of this Lease
and Tenant's vacation of the Premises. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor laws
now or hereafter in effect, in connection with Landlord’s application of the
Security Deposit to prospective rent that would have been payable by Tenant but
for the early termination due to Tenant’s Default (as defined herein).


ARTICLE 5. USES


5.1.    USE. Tenant shall use the Premises only for the purposes stated in Item
3 of the Basic Lease Provisions and for no other use whatsoever. The uses
prohibited under this Lease shall include, without limitation, use of the
Premises or a portion thereof for (i) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (ii) offices or
agencies of any foreign governmental or political subdivision thereof; or (iii)
schools, temporary employment agencies or other training facilities which are
not ancillary to corporate, executive or professional office use. Tenant shall
not do or permit anything to be done in or about the Premises which will in any
way interfere with the rights or quiet enjoyment of other occupants of the
Building or the Project, or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant permit any nuisance or commit any waste in
the Premises or the Project. Tenant shall not perform any work or conduct any
business whatsoever in the Project other than inside the Premises. Tenant shall
comply at its expense with all present and future laws, ordinances and
requirements of all governmental authorities that pertain to Tenant or its use
of the Premises. As of the date of this Lease, there has been no inspection of
the Building and Project by a Certified Access Specialist as referenced in
Section 1938 of the California Civil Code.


5.2.    SIGNS. Provided Tenant continues to occupy the entire Premises, Tenant
shall have the non-exclusive right to one (1) position on the exterior monument
sign at the front entrance to the Building and one (1) exterior “building top”
sign on the Building for Tenant’s name and graphics in a location designated by
Landlord, subject to Landlord's right of prior approval that such exterior
signage is in compliance with the Signage Criteria (defined below). Except as
provided in the foregoing, and except for Landlord’s standard lobby directory
and suite signage identifying Tenant’s name and/or logo, Tenant shall have no
right to maintain signs in any location in, on or about the Premises, the
Building or the Project and shall not place or erect any signs that are visible
from the exterior of the Building. The size, design, graphics, material, style,
color and other physical aspects of any permitted sign shall be subject to
Landlord's written determination, as determined solely by Landlord, prior to
installation, that signage is in compliance with any covenants, conditions or
restrictions encumbering the Premises and Landlord's signage program for the
Project, as in effect from time to time and approved by the City in which the
Premises are located ("Signage Criteria"). Prior to placing or erecting any such
signs, Tenant shall obtain and deliver to Landlord a copy of any applicable
municipal or other governmental permits and approvals, except to Landlord’s
standard suite signage. Tenant shall be responsible for all costs of any
permitted sign, including, without limitation, the fabrication, installation,
maintenance and removal thereof and the cost of any permits therefor, except
that Landlord shall pay for the initial installation costs only of the standard
lobby directory and suite signage. If Tenant fails to maintain its sign in good
condition, or if Tenant fails to remove same upon termination of this Lease and
repair and restore any damage caused by the sign or its removal, Landlord may do
so at Tenant's expense. Landlord shall have the right to temporarily remove any
signs in connection with any repairs or maintenance in or upon the Building. The
term "sign" as used in this Section shall include all signs, designs, monuments,
displays, advertising materials, logos, banners, projected images, pennants,
decals, pictures, notices, lettering, numerals or graphics. Tenant’s exterior
signage rights under this Section 5.2 belong solely to Aviat U.S., Inc., a
Delaware corporation, or any transferee under a Permitted Transfer, and any
attempted assignment or transfer of such rights shall be void and of no force
and effect.


5.3.    HAZARDOUS MATERIALS. Tenant shall not generate, handle, store or dispose
of hazardous or toxic materials (as such materials may be identified in any
federal, state or local law or regulation) in the Premises or Project without
the prior written consent of Landlord; provided that the foregoing shall not be
deemed to proscribe the use by Tenant of customary office supplies in normal
quantities so long as such




--------------------------------------------------------------------------------





use comports with all applicable laws. Tenant acknowledges that it has read,
understands and, if applicable, shall comply with the provisions of Exhibit H to
this Lease, if that Exhibit is attached.




ARTICLE 6. LANDLORD SERVICES


6.1.    UTILITIES AND SERVICES. Landlord and Tenant shall be responsible to
furnish those utilities and services to the Premises to the extent provided in
Exhibit C, subject to the conditions and payment obligations and standards set
forth in this Lease. Landlord shall not be liable for any failure to furnish any
services or utilities when the failure is the result of any accident or other
cause beyond Landlord’s reasonable control, nor shall Landlord be liable for
damages resulting from power surges or any breakdown in telecommunications
facilities or services. Landlord’s temporary inability to furnish any services
or utilities shall not entitle Tenant to any damages, relieve Tenant of the
obligation to pay rent or constitute a constructive or other eviction of Tenant,
except that Landlord shall diligently attempt to restore the service or utility
promptly. Tenant shall comply with all rules and regulations which Landlord may
reasonably establish for the provision of services and utilities, and shall
cooperate with all reasonable conservation practices established by Landlord.
Landlord shall at all reasonable times have free access to all electrical and
mechanical installations of Landlord.


6.2.    OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term, Landlord
shall operate and maintain all Common Areas within the Building and the Project.
The term “Common Areas” shall mean all areas within the Building and other
buildings in the Project which are not held for exclusive use by persons
entitled to occupy space, including without limitation parking areas and
structures, driveways, sidewalks, landscaped and planted areas, hallways and
interior stairwells not located within the premises of any tenant, common
electrical rooms, entrances and lobbies, elevators, and restrooms not located
within the premises of any tenant.


6.3.    USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall
include the use of the Common Areas in common with Landlord and with all others
for whose convenience and use the Common Areas may be provided by Landlord,
subject, however, to compliance with Rules and Regulations described in Article
17 below. Landlord shall at all times during the Term have exclusive control of
the Common Areas, and may restrain or permit any use or occupancy, except as
otherwise provided in this Lease or in Landlord’s rules and regulations. Tenant
shall keep the Common Areas clear of any obstruction or unauthorized use related
to Tenant’s operations. Landlord may temporarily close any portion of the Common
Areas for repairs, remodeling and/or alterations, to prevent a public dedication
or the accrual of prescriptive rights, or for any other reasonable purpose.
Landlord’s temporary closure of any portion of the Common Areas for such
purposes shall not deprive Tenant of reasonable access to the Premises.


6.4.    CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right to make
alterations or additions to the Building or the Project or to the attendant
fixtures, equipment and Common Areas, and such change shall not entitle Tenant
to any abatement of rent or other claim against Landlord. No such change shall
deprive Tenant of reasonable access to or use of (a) the Premises or any part of
the Premises as well as (b) the elevator and stairs in the Building.


ARTICLE 7. REPAIRS AND MAINTENANCE


7.1.    TENANT’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Tenant
at its sole expense shall make all repairs necessary to keep the Premises and
all improvements and fixtures therein in good condition and repair, ordinary
wear and tear excepted. Notwithstanding Section 7.2 below, Tenant’s maintenance
obligation shall include without limitation all appliances, interior glass,
doors, door closures, hardware, fixtures, electrical, plumbing, fire
extinguisher equipment and other equipment installed in the Premises and all
Alterations constructed by Tenant pursuant to Section 7.3 below, together with
any supplemental HVAC equipment servicing only the Premises. All repairs and
other work performed by Tenant or its contractors shall be subject to the terms
of Sections 7.3 and 7.4 below. Alternatively, should Landlord or its management
agent agree to make a repair on behalf of Tenant and at Tenant’s request, Tenant
shall promptly reimburse Landlord as additional rent for all reasonable costs
incurred (including the standard supervision fee not to exceed 15% of such
costs) upon submission of an invoice.


7.2.        LANDLORD’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12,
Landlord shall provide service, maintenance and repair with respect to the
heating, ventilating and air conditioning (“HVAC”) equipment of the Building
(exclusive of any supplemental HVAC equipment servicing only the Premises) and
shall maintain in good repair the Common Areas, roof, foundations, footings, the
exterior surfaces of the exterior walls of the Building (including exterior
glass), and the structural, electrical, mechanical and plumbing systems of the
Building (including elevators, if any, serving the Building), except to the
extent provided in Section 7.1 above. Landlord need not make any other
improvements or repairs except as specifically required under this Lease, and
nothing contained in this Section 7.2 shall limit Landlord’s right to
reimbursement from Tenant for maintenance, repair costs and replacement costs as
provided elsewhere in this Lease. Notwithstanding any provision of the
California Civil Code or any similar or successor laws to the contrary, Tenant
understands that it shall not make repairs at Landlord’s expense or by rental
offset. Except as provided in Section 11.1 and Article 12 below, there shall be
no abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements to any portion of the Building, including repairs to
the Premises, nor




--------------------------------------------------------------------------------





shall any related activity by Landlord constitute an actual or constructive
eviction; provided, however, that in making repairs, alterations or
improvements, Landlord shall interfere as little as reasonably practicable with
the conduct of Tenant’s business in the Premises. Tenant hereby waives any and
all rights under and benefits of subsection 1 of Section 1932, and Sections 1941
and 1942 of the California Civil Code, or any similar or successor laws now or
hereafter in effect.


7.3.         ALTERATIONS. Except for cosmetic alterations and projects that do
not exceed $15,000.00 during any calendar year of the Term, that do not require
a permit from the City of Milpitas and that satisfy the criteria in the next
following sentence (which cosmetic work shall require notice to Landlord but not
Landlord’s consent), Tenant shall make no alterations, additions, decorations,
or improvements (collectively referred to as “Alterations”) to the Premises
without the prior written consent of Landlord. Landlord’s consent shall not be
unreasonably withheld as long as the proposed Alterations do not affect the
structural, electrical or mechanical components or systems of the Building, are
not visible from the exterior of the Premises, do not change the basic floor
plan of the Premises, and utilize only Landlord’s building standard materials
(“Standard Improvements”). Landlord may impose, as a condition to its consent,
any requirements that Landlord in its reasonable discretion may deem reasonable
or desirable. Without limiting the generality of the foregoing, Tenant shall use
Landlord’s designated mechanical and electrical contractors for all Alterations
work affecting the mechanical or electrical systems of the Building. Should
Tenant perform any Alterations work that would necessitate any ancillary
Building modification or other expenditure by Landlord, then Tenant shall
promptly fund the cost thereof to Landlord. Tenant shall obtain all required
permits for the Alterations and shall perform the work in compliance with all
applicable laws, regulations and ordinances with contractors reasonably
acceptable to Landlord, and except for cosmetic Alterations not requiring a
permit, Landlord shall be entitled to a supervision fee in the amount of 3% of
the cost of the Alterations. Any request for Landlord’s consent shall be made in
writing and shall contain architectural plans describing the work in detail
reasonably satisfactory to Landlord. Landlord may elect to cause its architect
to review Tenant’s architectural plans, and the reasonable and actual
out-of-pocket cost of that review shall be reimbursed by Tenant. Should the
Alterations proposed by Tenant and consented to by Landlord change the floor
plan of the Premises, then Tenant shall, at its expense, furnish Landlord with
as-built drawings and CAD disks compatible with Landlord’s systems. Alterations
shall be constructed in a good and workmanlike manner using materials of a
quality reasonably approved by Landlord Unless Landlord otherwise agrees in
writing, all Alterations affixed to the Premises, including without limitation
all Tenant Improvements constructed pursuant to the Work Letter (except as
otherwise provided in the Work Letter), but excluding moveable trade fixtures
and furniture, shall become the property of Landlord and shall be surrendered
with the Premises at the end of the Term. Notwithstanding the foregoing,
Landlord shall have the right by written notice to Tenant given at the time of
Landlord’s consent to any Alterations requested by Tenant to require Tenant to
remove by the Expiration Date, or sooner termination date of this Lease, all or
any Alterations (including without limitation all telephone and data cabling)
installed either by Tenant or by Landlord at Tenant’s request (collectively, the
“Required Removables”), and to replace any non-Standard Improvements with the
applicable Standard Improvements. Tenant, at the time it requests approval for a
proposed Alteration, may request in writing that Landlord advise Tenant whether
the Alteration or any portion thereof, is a Required Removable. Within 10 days
after receipt of Tenant’s request, Landlord shall advise Tenant in writing as to
which portions of the subject Alterations are Required Removables. In connection
with its removal of Required Removables, Tenant shall repair any damage to the
Premises arising from that removal and shall restore the affected area to its
pre-existing condition, reasonable wear and tear excepted.


7.4.    MECHANIC’S LIENS. Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant. Upon request by Landlord, Tenant shall promptly cause any such
lien to be released by posting a bond in accordance with California Civil Code
Section 8424 or any successor statute. In the event that Tenant shall not,
within 15 days following the imposition of any lien, cause the lien to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other available remedies, the right to cause the lien to be
released by any means it deems proper, including payment of or defense against
the claim giving rise to the lien. All expenses so incurred by Landlord,
including Landlord’s attorneys’ fees, shall be reimbursed by Tenant promptly
following receipt of Landlord’s invoice for the same. Tenant shall give Landlord
no less than 20 days’ prior notice in writing before commencing construction of
any kind on the Premises.


7.5.    ENTRY AND INSPECTION. Landlord shall at all reasonable times have the
right to enter the Premises to inspect them, to supply services in accordance
with this Lease, to make repairs and renovations as reasonably deemed necessary
by Landlord, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the final twelve months of the Term or when an
uncured Default exists, to prospective tenants), all without being deemed to
have caused an eviction of Tenant and without abatement of rent except as
provided elsewhere in this Lease. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. Except in emergencies or to provide Building
services, Landlord shall provide Tenant with at least 24 hours prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises.


ARTICLE 8. SPACE PLANNING AND SUBSTITUTION


Landlord shall have the right, upon providing not less than 120 days prior
written notice, to move Tenant to other space of comparable size in the Building
or in the Project provided that Landlord may exercise such relocation right only
once during the Term and only subsequent to the expiration of the initial 18
months of




--------------------------------------------------------------------------------





the Term. The new space shall be provided with improvements of comparable
quality to those within the Premises. Landlord shall pay the reasonable
out-of-pocket costs to relocate and reconnect Tenant’s personal property and
equipment within the new space; provided that Landlord may elect to cause such
work to be done by its contractors. Landlord shall also reimburse Tenant for
such other reasonable out-of-pocket costs that Tenant may incur in connection
with the relocation, including without limitation necessary stationery
revisions. Within 10 days following request by Landlord, Tenant shall execute an
amendment to this Lease prepared by Landlord to memorialize the relocation.
Should Tenant fail timely to execute and deliver the amendment to Landlord, or
should Tenant thereafter fail to comply with the terms thereof, then Landlord
may at its option elect to terminate this Lease upon not less than 60 days prior
written notice to Tenant. Notwithstanding the foregoing, in the event the
relocation space designated by Landlord is not acceptable to Tenant, then Tenant
may, by written notice to Landlord within 5 business days following delivery of
Landlord’s relocation notice, elect to terminate this Lease by written notice to
Landlord (the "Termination Notice"); in such event, unless Landlord revokes in
writing its relocation election within three business days thereafter (in which
case the Termination Notice shall be null and void), this Lease shall terminate
60 days following delivery of the Termination Notice.


ARTICLE 9. ASSIGNMENT AND SUBLETTING


9.1.    RIGHTS OF PARTIES.


(a)    Except as otherwise specifically provided in this Article 9, Tenant may
not, either voluntarily or by operation of law, assign, sublet, encumber, or
otherwise transfer all or any part of Tenant’s interest in this Lease, or permit
the Premises to be occupied by anyone other than Tenant (each, a “Transfer”),
without Landlord’s prior written consent, which consent shall not unreasonably
be withheld in accordance with the provisions of Section 9.1(b). For purposes of
this Lease, references to any subletting, sublease or variation thereof shall be
deemed to apply not only to a sublease effected directly by Tenant, but also to
a sub-subletting or an assignment of subtenancy by a subtenant at any level.
Except as otherwise specifically provided in this Article 9, no Transfer
(whether voluntary, involuntary or by operation of law) shall be valid or
effective without Landlord’s prior written consent and, at Landlord’s election,
a Transfer without such consent shall constitute a material default of this
Lease.


(b)    Except as otherwise specifically provided in this Article 9, if Tenant or
any subtenant hereunder desires to transfer an interest in this Lease, Tenant
shall first notify Landlord in writing and shall request Landlord’s consent
thereto. Tenant shall also submit to Landlord in writing: (i) the name and
address of the proposed transferee; (ii) the nature of any proposed subtenant’s
or assignee’s business to be carried on in the Premises; (iii) the terms and
provisions of any proposed sublease or assignment (including without limitation
the rent and other economic provisions, term, improvement obligations and
commencement date); (iv) evidence that the proposed assignee or subtenant will
comply with the requirements of Exhibit D to this Lease; and (v) any other
information reasonably requested by Landlord and reasonably related to the
Transfer. Landlord shall not unreasonably withhold its consent, provided: (1)
the use of the Premises will be consistent with the provisions of this Lease and
with Landlord’s commitment to other tenants of the Building and Project; (2) any
proposed subtenant or assignee demonstrates that it is financially responsible
by submission to Landlord of all reasonable information as Landlord may
reasonably request concerning the proposed subtenant or assignee, including, but
not limited to (if such items are available), a balance sheet of the proposed
subtenant or assignee as of a date within 90 days of the request for Landlord’s
consent and statements of income or profit and loss of the proposed subtenant or
assignee for the two-year period preceding the request for Landlord’s consent;
(3) the proposed assignee or subtenant is neither an existing tenant or occupant
of the Building or Project nor a prospective tenant with whom Landlord or
Landlord's affiliate has been actively negotiating to become a tenant at the
Building or Project during the 6 month period prior to the submission of
Tenant’s notice of request to assign; and (4) the proposed transferee is not an
SDN (as defined below) and will not impose additional burdens or security risks
on Landlord. If Landlord consents to the proposed Transfer, then the Transfer
may be effected within 90 days after the date of the consent upon the terms
described in the information furnished to Landlord; provided that any material
change in the terms shall be subject to Landlord’s consent as set forth in this
Section 9.1(b). Landlord shall approve or disapprove any requested Transfer
within 15 business days following receipt of Tenant’s written notice and the
information set forth above. Except in connection with a Permitted Transfer (as
defined below), if Landlord approves the Transfer Tenant shall pay a transfer
fee of $1,000.00 to Landlord concurrently with Tenant’s execution of a Transfer
consent prepared by Landlord.


(c)    Notwithstanding the provisions of Subsection (b) above, and except in
connection with a “Permitted Transfer” (as defined below), in lieu of consenting
to a proposed assignment of this Lease to or to a subletting of 50% or more of
the Floor Area of the Premises for all or substantially all of the remainder of
the Term, Landlord may elect to terminate this Lease in its entirety in the
event of an assignment, or terminate this Lease as to the portion of the
Premises proposed to be subleased with a proportionate abatement in the rent
payable under this Lease, such termination to be effective on the date that the
proposed sublease or assignment would have commenced. Landlord may thereafter,
at its option, assign or re-let any space so recaptured to any third party,
including without limitation the proposed transferee identified by Tenant.


(d)    Should any Transfer occur, Tenant shall, except in connection with a
Permitted Transfer, promptly pay or cause to be paid to Landlord, as additional
rent, 50% of any amounts paid by the assignee or subtenant, however described
and whether funded during or after the Lease Term, to the extent such




--------------------------------------------------------------------------------





amounts are in excess of the sum of (i) the scheduled Basic Rent payable by
Tenant hereunder (or, in the event of a subletting of only a portion of the
Premises, the Basic Rent allocable to such portion as reasonably determined by
Landlord) and (ii) the direct out-of-pocket costs, as evidenced by third party
invoices provided to Landlord, incurred by Tenant to effect the Transfer, which
costs shall be reimbursed to Tenant before Landlord shall be entitled to any
profits as set forth above. Such transfer costs shall include all reasonable and
customary expenses directly incurred by Tenant attributable to the Transfer,
including without limitation brokerage fees, legal fees, construction costs, and
Landlord’s review fee.


(e)    The sale of all or substantially all of the assets of Tenant (other than
bulk sales in the ordinary course of business), the merger or consolidation of
Tenant, the sale of Tenant’s capital stock, or any other direct or indirect
change of control of Tenant, including, without limitation, change of control of
Tenant’s parent company or a merger by Tenant or its parent company, shall be
deemed a Transfer within the meaning and provisions of this Article.
Notwithstanding the foregoing, Tenant may assign this Lease to a successor to
Tenant by merger, consolidation or the purchase of substantially all of Tenant’s
assets, or assign this Lease or sublet all or a portion of the Premises to an
Affiliate (defined below), without the consent of Landlord but subject to the
provisions of Section 9.2, provided that all of the following conditions are
satisfied (a “Permitted Transfer”): (i) Tenant is not then in Default hereunder;
(ii) Tenant gives Landlord written notice at least 10 business days before the
effective date of such Permitted Transfer if such notice is permitted by law,
and if not, as soon thereafter as so permitted by law, and (iii) the successor
entity resulting from any merger or consolidation of Tenant or the sale of all
or substantially all of the assets of Tenant, has a net worth (computed in
accordance with generally accepted accounting principles, except that intangible
assets such as goodwill, patents, copyrights, and trademarks shall be excluded
in the calculation (“Net Worth”)) at the time of the Permitted Transfer that is
at least equal to the Net Worth of Tenant immediately before the Permitted
Transfer. Upon Landlord’s written request, Tenant shall provide reasonable
information and documentation substantiating subsection (iii) above. If
requested by Landlord, Tenant shall use commercially reasonable efforts to cause
its successor to sign and deliver to Landlord a commercially reasonable form of
assumption agreement. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant or its parent company.


9.2.    EFFECT OF TRANSFER. No subletting or assignment, even with the consent
of Landlord, shall relieve Tenant, or any successor-in-interest to Tenant
hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease. Each assignee, other than Landlord, shall be
deemed to assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease. Such joint and
several liability shall not be discharged or impaired by any subsequent
modification or extension of this Lease. Consent by Landlord to one or more
transfers shall not operate as a waiver or estoppel to the future enforcement by
Landlord of its rights under this Lease.


9.3.    SUBLEASE REQUIREMENTS. Any sublease, license, concession or other
occupancy agreement entered into by Tenant shall be subordinate and subject to
the provisions of this Lease, and if this Lease is terminated during the term of
any such agreement, Landlord shall have the right to: (i) treat such agreement
as cancelled and repossess the subject space by any lawful means, or (ii)
require that such transferee attorn to and recognize Landlord as its landlord
(or licensor, as applicable) under such agreement. Landlord shall not, by reason
of such attornment or the collection of sublease rentals, be deemed liable to
the subtenant for the performance of any of Tenant’s obligations under the
sublease. If Tenant is in Default (hereinafter defined), Landlord is irrevocably
authorized to direct any transferee under any such agreement to make all
payments under such agreement directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such Default is cured. No
collection or acceptance of rent by Landlord from any transferee shall be deemed
a waiver of any provision of Article 9 of this Lease, an approval of any
transferee, or a release of Tenant from any obligation under this Lease,
whenever accruing. In no event shall Landlord’s enforcement of any provision of
this Lease against any transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person.


ARTICLE 10. INSURANCE AND INDEMNITY


10.1.    TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall provide
and maintain in effect the insurance described in Exhibit D. Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date.


10.2.    LANDLORD’S INSURANCE. Throughout the Term of this Lease, Landlord shall
provide the following types of insurance, with or without deductible and in
amounts and coverages as may be determined by Landlord in its discretion:
property insurance, subject to standard exclusions (such as, but not limited to,
earthquake and flood exclusions), covering the Building or Project. In addition,
Landlord may, at its election, obtain insurance coverages for such other risks
as Landlord or its Mortgagees may from time to time deem appropriate, including
earthquake, terrorism and commercial general liability coverage. Landlord shall
not be required to carry insurance of any kind on any tenant improvements or
Alterations in the Premises installed by Tenant or its contractors or otherwise
removable by Tenant (collectively, "Tenant Installations"), or on any trade
fixtures, furnishings, equipment, interior plate glass, signs or items of
personal property in the Premises, and Landlord shall not be obligated to repair
or replace any of the foregoing items




--------------------------------------------------------------------------------





should damage occur. All proceeds of insurance maintained by Landlord upon the
Building and Project shall be the property of Landlord, whether or not Landlord
is obligated to or elects to make any repairs.
10.3.    INDEMNITY. Except to the extent caused by the negligence or willful
misconduct of Landlord and its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, mortgagees and agents (the “Landlord
Parties”), Tenant shall indemnify, defend and hold Landlord and Landlord Parties
harmless against and from all liabilities, obligations, damages, penalties,
claims, actions, costs, charges and expenses, including, without limitation,
reasonable attorneys’ fees and other professional fees (if and to the extent
permitted by law) (collectively referred to as “Losses”), which may be imposed
upon, incurred by or asserted against Landlord or any of the Landlord Parties by
any third party and arising out of or in connection with any damage or injury
occurring in the Premises or any acts or omissions (including violations of law)
of Tenant, the Tenant Parties (defined below) or any of Tenant’s transferees,
contractors or licensees. Except to the extent caused by the negligence or
willful misconduct of Tenant or any Tenant Parties, Landlord shall indemnify,
defend and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees and agents (“Tenant Parties”) harmless
against and from all Losses which may be imposed upon, incurred by or asserted
against Tenant or any of the Tenant Parties by any third party and arising out
of or in connection with the acts or omissions (including violations of law) of
Landlord or the Landlord Parties. The provisions of this Section 10.3 shall
survive the expiration or sooner termination of this Lease with respect to any
Losses arising in connection with any event occurring prior to such expiration
or termination.


10.4.    LANDLORD’S NONLIABILITY. Unless caused by the negligence or intentional
misconduct of Landlord, its agents, employees or contractors but subject to
Section 10.5 below, Landlord shall not be liable to Tenant, its employees,
agents and invitees, and Tenant hereby waives all claims against Landlord, its
employees and agents for loss of or damage to any property, or any injury to any
person, resulting from any condition including, but not limited to, acts or
omissions (criminal or otherwise) of third parties and/or other tenants of the
Project, or their agents, employees or invitees, fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak or flow from or
into any part of the Premises or from the breakage, leakage, obstruction or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures in the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building. It is understood that any such condition may require
the temporary evacuation or closure of all or a portion of the Building. Should
Tenant elect to receive any service from a concessionaire, licensee or third
party tenant of Landlord, Tenant shall not seek recourse against Landlord for
any breach or liability of that service provider. Notwithstanding anything to
the contrary contained in this Lease, in no event shall Landlord be liable for
Tenant’s loss or interruption of business or income (including without
limitation, Tenant’s consequential damages, lost profits or opportunity costs),
or for interference with light or other similar intangible interests.


10.5.    WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives all
rights of recovery against the other on account of loss and damage occasioned to
the property of such waiving party to the extent that the waiving party is
entitled to proceeds for such loss and damage under any property insurance
policies carried or otherwise required to be carried by this Lease; provided
however, that the foregoing waiver shall not apply to the extent of Tenant’s
obligation to pay deductibles under any such policies and this Lease. By this
waiver it is the intent of the parties that neither Landlord nor Tenant shall be
liable to any insurance company (by way of subrogation or otherwise) insuring
the other party for any loss or damage insured against under any property
insurance policies, even though such loss or damage might be occasioned by the
negligence of such party, its agents, employees, contractors or invitees. The
foregoing waiver by Tenant shall also inure to the benefit of Landlord's
management agent for the Building.


ARTICLE 11. DAMAGE OR DESTRUCTION


11.1.    RESTORATION.


(a)    If the Building of which the Premises are a part is damaged as the result
of an event of casualty, then subject to the provisions below, Landlord shall
repair that damage as soon as reasonably possible unless Landlord reasonably
determines that: (i) the Premises have been materially damaged and there is less
than 1 year of the Term remaining on the date of the casualty; (ii) any
Mortgagee (defined in Section 13.1) requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (iii) proceeds necessary to pay
the full cost of the repair are not available from Landlord’s insurance,
including without limitation earthquake insurance. Should Landlord elect not to
repair the damage for one of the preceding reasons, Landlord shall promptly
thereafter so notify Tenant in the “Casualty Notice” (as defined below), and
this Lease shall terminate as of the date of delivery of that notice.


(b)    As soon as reasonably practicable following the casualty event but not
later than 60 days thereafter, Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease. If this Lease is not so terminated, the Casualty Notice shall set forth
the anticipated period for repairing the casualty damage. If the anticipated
repair period exceeds 180 days and if either (i) the damage is so extensive as
to reasonably prevent Tenant’s substantial use and enjoyment of any material
portion of the Premises, or (ii) the casualty occurs during the final year of
the Term, then either party may elect to terminate this Lease by written notice
to the other within 10 days following delivery of the Casualty Notice.






--------------------------------------------------------------------------------





(c)    In the event that neither Landlord nor Tenant terminates this Lease
pursuant to Section 11.1(b), Landlord shall repair all material damage to the
Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term. Upon notice from Landlord,
Tenant shall assign or endorse over to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant's
insurance with respect to any Tenant Installations; provided if the estimated
cost to repair such Tenant Installations exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, the excess cost
of such repairs shall be paid by Tenant to Landlord prior to Landlord's
commencement of repairs. Within 30 days of demand, Tenant shall also pay
Landlord for any additional excess costs that are reasonably determined during
the performance of the repairs to such Tenant Installations to be necessary to
complete such repairs.


(d)    From and after the 3rd business day following the casualty event, the
rental (Basic Rent and Tenant’s Share of Operating Expenses) to be paid under
this Lease shall be abated in the same proportion that the Floor Area of the
Premises that is rendered unusable by the damage from time to time bears to the
total Floor Area of the Premises.


(e)    Notwithstanding the provisions of subsections (a), (b) and (c) of this
Section 11.1, but subject to Section 10.5, Tenant shall not be entitled to
rental abatement or termination rights, to the extent the damage is due to the
fault or neglect of Tenant or its employees, subtenants, contractors, invitees
or representatives. In addition, the provisions of this Section 11.1 shall not
be deemed to require Landlord to repair any Tenant Installations, fixtures and
other items that Tenant is obligated to insure pursuant to Exhibit D or under
any other provision of this Lease.


11.2.    LEASE GOVERNS. Tenant agrees that the provisions of this Lease,
including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of
law.\ to the extent such law may be superseded by contract.


ARTICLE 12. EMINENT DOMAIN


Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Project which would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. If this Lease is not
terminated, Basic Rent and Tenant’s Share of Operating Expenses shall be
appropriately adjusted to account for any reduction in the square footage of the
Building or Premises. All compensation awarded for a Taking shall be the
property of Landlord and the right to receive compensation or proceeds in
connection with a Taking are expressly waived by Tenant; provided, however,
Tenant may file a separate claim for Tenant's personal property and Tenant's
reasonable relocation expenses. If only a part of the Premises is subject to a
Taking and this Lease is not terminated, Landlord, with reasonable diligence,
will restore the remaining portion of the Premises as nearly as practicable to
the condition immediately prior to the Taking. Tenant agrees that the provisions
of this Lease shall govern any Taking and shall accordingly supersede any
contrary statute or rule of law.


ARTICLE 13. SUBORDINATION; ESTOPPEL CERTIFICATE


13.1.    SUBORDINATION. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee”. This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination and attornment agreement in favor of the Mortgagee, provided such
agreement provides a non-disturbance covenant benefiting Tenant. Alternatively,
a Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease in the event of a foreclosure of any mortgage.
Tenant agrees that any purchaser at a foreclosure sale or lender taking title
under a deed in lieu of foreclosure shall not be responsible for any act or
omission of a prior landlord, shall not be subject to any offsets or defenses
Tenant may have against a prior landlord, and shall not be liable for the return
of the Security Deposit not actually recovered by such purchaser nor bound by
any rent paid in advance of the calendar month in which the transfer of title
occurred; provided that the foregoing shall not release the applicable prior
landlord from any liability for those obligations. Tenant acknowledges that
Landlord’s Mortgagees and their successors-in-interest are intended third party
beneficiaries of this Section 13.1.


13.2.    ESTOPPEL CERTIFICATE. Tenant shall, within 10 business days after
receipt of a written request from Landlord, execute and deliver a commercially
reasonable estoppel certificate in favor of those parties as are reasonably
requested by Landlord (including a Mortgagee or a prospective purchaser of the
Building or the Project).


ARTICLE 14. DEFAULTS AND REMEDIES


14.1.    TENANT’S DEFAULTS. In addition to any other event of default set forth
in this Lease, the occurrence of any one or more of the following events shall
constitute a “Default” by Tenant:




--------------------------------------------------------------------------------







(a)    The failure by Tenant to make any payment of Rent required to be made by
Tenant, as and when due, where the failure continues for a period of 5 business
days after Tenant’s receipt of written notice from Landlord to Tenant. The term
“Rent” as used in this Lease shall be deemed to mean the Basic Rent and all
other sums required to be paid by Tenant to Landlord pursuant to the terms of
this Lease.


(b)    The assignment, sublease, encumbrance or other Transfer of the Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord in violation of Article 9 of this Lease.


(c)    The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.


(d)    Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease (in which event the failure to perform by Tenant
within such time period shall be a Default), the failure or inability by Tenant
to observe or perform any of the covenants or provisions of this Lease to be
observed or performed by Tenant, other than as specified in any other subsection
of this Section 14.1, where the failure continues for a period of 30 days after
written notice from Landlord to Tenant. However, if the nature of the failure is
such that more than 30 days are reasonably required for its cure, then Tenant
shall not be deemed to be in Default if Tenant commences the cure within 30
days, and thereafter diligently pursues the cure to completion.


The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.
14.2.    LANDLORD’S REMEDIES.


(a)    Upon the occurrence of any Default by Tenant, then in addition to any
other remedies available to Landlord, Landlord may exercise the following
remedies:


(i)    Landlord may terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:


(1)    The worth at the time of award of the unpaid Rent which had been earned
at the time of termination;


(2)    The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such loss that Tenant proves could have been reasonably avoided;


(3)    The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such loss
that Tenant proves could be reasonably avoided;


(4)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant’s default, including, but not limited to, the cost of recovering
possession of the Premises, commissions and other expenses of reletting,
including necessary repair, renovation, improvement and alteration of the
Premises for a new tenant, reasonable attorneys’ fees, and any other reasonable
costs; and


(5)    At Landlord’s election, all other amounts in addition to or in lieu of
the foregoing as may be permitted by law. Any sum, other than Basic Rent, shall
be computed on the basis of the average monthly amount accruing during the 24
month period immediately prior to Default, except that if it becomes necessary
to compute such rental before the 24 month period has occurred, then the
computation shall be on the basis of the average monthly amount during the
shorter period. As used in subparagraphs (1) and (2) above, the “worth at the
time of award” shall be computed by allowing interest at the rate of 10% per
annum. As used in subparagraph (3) above, the “worth at the time of award” shall
be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.


(ii)    Landlord may elect not to terminate Tenant’s right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to protect the Landlord’s interests under this Lease,
shall not constitute a termination of the Tenant’s right to possession of the
Premises. In the event that Landlord elects to avail itself of the remedy
provided by this subsection (ii), Landlord shall not unreasonably withhold its




--------------------------------------------------------------------------------





consent to an assignment or subletting of the Premises subject to the reasonable
standards for Landlord’s consent as are contained in this Lease.


(b)    The various rights and remedies reserved to Landlord in this Lease or
otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Default. The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant’s estate shall not waive or cure a Default
under Section 14.1. No payment by Tenant or receipt by Landlord of a lesser
amount than the rent required by this Lease shall be deemed to be other than a
partial payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and Landlord shall accept the check or payment without prejudice to
Landlord’s right to recover the balance of the rent or pursue any other remedy
available to it. Tenant hereby waives any right of redemption or relief from
forfeiture under California Code of Civil Procedure Section 1174 or 1179, or
under any successor statute, in the event this Lease is terminated by reason of
any Default by Tenant. No act or thing done by Landlord or Landlord’s agents
during the Term shall be deemed an acceptance of a surrender of the Premises,
and no agreement to accept a surrender shall be valid unless in writing and
signed by Landlord. No employee of Landlord or of Landlord’s agents shall have
any power to accept the keys to the Premises prior to the termination of this
Lease, and the delivery of the keys to any employee shall not operate as a
termination of the Lease or a surrender of the Premises.


14.3.    LATE PAYMENTS. Any Rent due under this Lease that is not paid to
Landlord within 5 days of the date when due shall bear interest on the unpaid
portion at 10% per annum from the date due until fully paid. The payment of
interest shall not cure any Default by Tenant under this Lease. In addition,
Tenant acknowledges that the late payment by Tenant to Landlord of rent will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult and impracticable to ascertain. Those costs
may include, but are not limited to, administrative, processing and accounting
charges, and late charges which may be imposed on Landlord by the terms of any
ground lease, mortgage or trust deed covering the Premises. Accordingly, if any
rent due from Tenant shall not be received by Landlord or Landlord’s designee
within 5 days after the date due, then Tenant shall pay to Landlord, in addition
to the interest provided above, a late charge for each delinquent payment equal
to the greater of (i) 5% of that delinquent payment or (ii) $100.00. Acceptance
of a late charge by Landlord shall not constitute a waiver of Tenant’s Default
with respect to the overdue amount, nor shall it prevent Landlord from
exercising any of its other rights and remedies. Notwithstanding the foregoing,
Landlord shall waive the late fee set forth above the first time that a late
payment occurs during any calendar year during the Term.


14.4.    RIGHT OF LANDLORD TO PERFORM. If Tenant is in Default of any of its
obligations under the Lease, Landlord shall have the right to perform such
obligations. Tenant shall reimburse Landlord for the cost of such performance
upon receipt of invoice together with an administrative charge equal to 10% of
the cost of the work performed by Landlord.


14.5.    DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default in
the performance of any obligation under this Lease unless and until it has
failed to perform the obligation within 30 days after written notice by Tenant
to Landlord specifying in reasonable detail the nature and extent of the
failure; provided, however, that if the nature of Landlord’s obligation is such
that more than 30 days are required for its performance, then Landlord shall not
be deemed to be in default if it commences performance within the 30 day period
and thereafter diligently pursues the cure to completion. Tenant hereby waives
any right to terminate or rescind this Lease as a result of any default by
Landlord hereunder or any breach by Landlord of any promise or inducement
relating hereto, and Tenant agrees that its remedies shall be limited to a suit
for actual damages and/or injunction and shall in no event include any
consequential damages, lost profits or opportunity costs.


14.6.    EXPENSES AND LEGAL FEES. Should either Landlord or Tenant bring any
action in connection with this Lease, the prevailing party shall be entitled to
recover as a part of the action its reasonable attorneys’ fees, and all other
reasonable costs. The prevailing party for the purpose of this paragraph shall
be determined by the trier of the facts.


14.7.    WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.


(a)    LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY, AND
EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.




--------------------------------------------------------------------------------







(b)    In the event that the jury waiver provisions of Section 14.7(a) are not
enforceable under California law, then, unless otherwise agreed to by the
parties, the provisions of this Section 14.7(b) shall apply. Landlord and Tenant
agree that any disputes arising in connection with this Lease (including but not
limited to a determination of any and all of the issues in such dispute, whether
of fact or of law) shall be resolved (and a decision shall be rendered) by way
of a general reference as provided for in Part 2, Title 8, Chapter 6 (§§ 638 et.
seq.) of the California Code of Civil Procedure, or any successor California
statute governing resolution of disputes by a court appointed referee. Nothing
within this Section 14.7 shall apply to an unlawful detainer action.


14.8.    SATISFACTION OF JUDGMENT. The obligations of Landlord do not constitute
the personal obligations of the individual partners, trustees, directors,
officers, members or shareholders of Landlord or its constituent partners or
members (each an “Individual”). Should Tenant recover a money judgment against
Landlord, such judgment shall be satisfied only from the interest of Landlord in
the Project and out of the rent or other income from such property receivable by
Landlord, and no action for any deficiency may be sought or obtained by Tenant
from any Individual.


ARTICLE 15. END OF TERM


15.1.    HOLDING OVER. If Tenant holds over for any period after the Expiration
Date (or earlier termination of the Term) without the prior written consent of
Landlord, such tenancy shall constitute a tenancy at sufferance only and a
Default by Tenant; such holding over with the prior written consent of Landlord
shall constitute a month-to-month tenancy commencing on the 1st day following
the termination of this Lease and terminating 30 days following delivery of
written notice of termination by either Landlord or Tenant to the other. In
either of such events, possession shall be subject to all of the terms of this
Lease, except that the monthly rental shall be 150% of the total monthly rental
for the month immediately preceding the date of termination, subject to
Landlord’s right to modify same upon 30 days notice to Tenant. The acceptance by
Landlord of monthly hold-over rental in a lesser amount shall not constitute a
waiver of Landlord's right to recover the full amount due unless otherwise
agreed in writing by Landlord. If Tenant fails to surrender the Premises upon
the expiration of this Lease despite demand to do so by Landlord, Tenant shall
indemnify and hold Landlord harmless from all loss or liability, including
without limitation, any claims made by any succeeding tenant relating to such
failure to surrender. The foregoing provisions of this Section 15.1 are in
addition to and do not affect Landlord’s right of re-entry or any other rights
of Landlord under this Lease or at law.


15.2.    SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall
remove all wallpapering, voice and/or data transmission cabling installed by or
for Tenant and Required Removables, together with all personal property and
debris, and shall perform all work required under Section 7.3 of this Lease. If
Tenant shall fail to comply with the provisions of this Section 15.2, Landlord
may effect the removal and/or make any repairs, and the cost to Landlord shall
be additional rent payable by Tenant upon receipt of invoice.


ARTICLE 16. PAYMENTS AND NOTICES


All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 12 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing. Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within 30 days after receipt of invoice. All
payments requiring proration shall be prorated on the basis of the number of
days in the pertinent calendar month or year, as applicable. Any notice,
election, demand, consent, approval or other communication to be given or other
document to be delivered by either party to the other may be delivered to the
other party, at the address set forth in Item 12 of the Basic Lease Provisions,
by personal service, or by any courier or “overnight” express mailing service.
Either party may, by written notice to the other, served in the manner provided
in this Article, designate a different address. The refusal to accept delivery
of a notice, or the inability to deliver the notice (whether due to a change of
address for which notice was not duly given or other good reason), shall be
deemed delivery and receipt of the notice as of the date of attempted delivery.
If more than one person or entity is named as Tenant under this Lease, service
of any notice upon any one of them shall be deemed as service upon all of them.


ARTICLE 17. RULES AND REGULATIONS


Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Project and/or Common Areas; provided that any change to the
Rules and Regulations shall not materially interfere with Tenant’s access to or
use of the Premises. Landlord shall not be liable to Tenant for any violation of
the Rules and Regulations or the breach of any covenant or condition in any
lease or any other act or conduct by any other tenant, and the same shall not
constitute a constructive eviction hereunder. One or more waivers by Landlord of
any breach of the Rules and Regulations by Tenant or by any other




--------------------------------------------------------------------------------





tenant(s) shall not be a waiver of any subsequent breach of that rule or any
other. Tenant’s failure to keep and observe the Rules and Regulations shall
constitute a default under this Lease. In the case of any conflict between the
Rules and Regulations and this Lease, this Lease shall be controlling.


ARTICLE 18. BROKER’S COMMISSION


The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. It is
understood that Landlord's Broker represents only Landlord in this transaction
and Tenant's Broker (if any) represents only Tenant. Each party warrants that it
has had no dealings with any other real estate broker or agent in connection
with the negotiation of this Lease, and agrees to indemnify and hold the other
party harmless from any cost, expense or liability (including reasonable
attorneys’ fees) for any compensation, commissions or charges claimed by any
other real estate broker or agent employed or claiming to represent or to have
been employed by the indemnifying party in connection with the negotiation of
this Lease. The foregoing agreement shall survive the termination of this Lease.


ARTICLE 19. TRANSFER OF LANDLORD’S INTEREST


In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the date of the transfer,
provided that Tenant is duly notified of the transfer. Any funds held by the
transferor in which Tenant has an interest, including without limitation, the
Security Deposit, shall be turned over, subject to that interest, to the
transferee. No Mortgagee to which this Lease is or may be subordinate shall be
responsible in connection with the Security Deposit unless the Mortgagee
actually receives the Security Deposit. It is intended that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and in respect to their respective successive periods of ownership.


ARTICLE 20. INTERPRETATION


20.1.    NUMBER. Whenever the context of this Lease requires, the words
“Landlord” and “Tenant” shall include the plural as well as the singular.


20.2.    HEADINGS. The captions and headings of the articles and sections of
this Lease are for convenience only, are not a part of this Lease and shall have
no effect upon its construction or interpretation.


20.3.    JOINT AND SEVERAL LIABILITY. If more than one person or entity is named
as Tenant, the obligations imposed upon each shall be joint and several and the
act of or notice from, or notice or refund to, or the signature of, any one or
more of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.


20.4.    SUCCESSORS. Subject to Sections 13.1 and 22.3 and to Articles 9 and 19
of this Lease, all rights and liabilities given to or imposed upon Landlord and
Tenant shall extend to and bind their respective heirs, executors,
administrators, successors and assigns. Nothing contained in this Section 20.4
is intended, or shall be construed, to grant to any person other than Landlord
and Tenant and their successors and assigns any rights or remedies under this
Lease.


20.5.    TIME OF ESSENCE. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.


20.6.    CONTROLLING LAW/VENUE. This Lease shall be governed by and interpreted
in accordance with the laws of the State of California. Should any litigation be
commenced between the parties in connection with this Lease, such action shall
be prosecuted in the applicable State Court of California in the county in which
the Building is located.


20.7.    SEVERABILITY. If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party or the deletion of which is consented to by the party adversely affected,
shall be held invalid or unenforceable to any extent, the remainder of this
Lease shall not be affected and each term and provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law.


20.8.    WAIVER. One or more waivers by Landlord or Tenant of any breach of any
term, covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition. Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act. No breach of this Lease
shall be deemed to have been waived unless the waiver is in a writing signed by
the waiving party.


20.9.    INABILITY TO PERFORM. In the event that either party shall be delayed
or hindered in or prevented from the performance of any work or in performing
any act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a




--------------------------------------------------------------------------------





period equivalent to the period of the delay. The provisions of this Section
20.9 shall not operate to excuse Tenant from the prompt payment of Rent.


20.10.    ENTIRE AGREEMENT. This Lease and its exhibits and other attachments
cover in full each and every agreement of every kind between the parties
concerning the Premises, the Building, and the Project, and all preliminary
negotiations, oral agreements, understandings and/or practices, except those
contained in this Lease, are superseded and of no further effect. Tenant waives
its rights to rely on any representations or promises made by Landlord or others
which are not contained in this Lease. No verbal agreement or implied covenant
shall be held to modify the provisions of this Lease, any statute, law, or
custom to the contrary notwithstanding.


20.11.    QUIET ENJOYMENT. Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.


20.12.    SURVIVAL. All covenants of Landlord or Tenant which reasonably would
be intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.


ARTICLE 21. EXECUTION AND RECORDING


21.1.    COUNTERPARTS; DIGITAL SIGNATURES. This Lease may be executed in one or
more counterparts, each of which shall constitute an original and all of which
shall be one and the same agreement. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Lease, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.


21.2.    CORPORATE AND PARTNERSHIP AUTHORITY. If Tenant is a corporation,
limited liability company or partnership, each individual executing this Lease
on behalf of the entity represents and warrants that such individual is duly
authorized to execute and deliver this Lease and that this Lease is binding upon
the corporation, limited liability company or partnership in accordance with its
terms.


21.3.    EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this Lease to
Tenant shall be for examination purposes only, and shall not constitute an offer
to or option for Tenant to lease the Premises. Execution of this Lease by Tenant
and its return to Landlord shall not be binding upon Landlord, notwithstanding
any time interval, until Landlord has in fact executed and delivered this Lease
to Tenant, it being intended that this Lease shall only become effective upon
execution by Landlord and delivery of a fully executed counterpart to Tenant.


21.4.    RECORDING. Tenant shall not record this Lease without the prior written
consent of Landlord. Tenant, upon the request of Landlord, shall execute and
acknowledge a “short form” memorandum of this Lease for recording purposes.


21.5.    AMENDMENTS. No amendment or mutual termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.


21.6.    BROKER DISCLOSURE. By the execution of this Lease, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified in
Section 10 of the Basic Lease Provisions, which acknowledgement and confirmation
is expressly made for the benefit of Tenant’s Broker identified in Section 10 of
the Basic Lease Provisions. If there is no Tenant’s Broker so identified in
Section 10 of the Basic Lease Provisions, then such acknowledgement and
confirmation is expressly made for the benefit of Landlord’s Broker. By the
execution of this Lease, Landlord and Tenant are executing the confirmation of
the agency relationships set forth in Section 10 of the Basic Lease Provisions.


ARTICLE 22. MISCELLANEOUS


22.1.    NONDISCLOSURE OF LEASE TERMS. Tenant acknowledges that the content of
this Lease and any related documents are confidential information. Except to the
extent disclosure is required by law, Tenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s financial, legal and
space-planning consultants, provided, however, that Tenant may disclose the
terms to prospective subtenants or assignees under this Lease or pursuant to
legal requirement.


22.2.    TENANT’S FINANCIAL STATEMENTS. Tenant shall during the Term furnish
Landlord not more than one (1) time per calendar year with current annual
financial statements accurately (in all material respects) reflecting Tenant’s
financial condition upon written request from Landlord within 10 business days




--------------------------------------------------------------------------------





following Landlord’s request; provided, however, that so long as Tenant is a
publicly traded corporation on a nationally recognized stock exchange, the
foregoing obligation to deliver the statements shall be waived.


22.3.    MORTGAGEE PROTECTION. No act or failure to act on the part of Landlord
which would otherwise entitle Tenant to be relieved of its obligations hereunder
or to terminate this Lease shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any Mortgagee of
a Mortgage covering the Building whose address has been furnished to Tenant and
(b) such Mortgagee is afforded a reasonable opportunity to cure the default by
Landlord (which shall in no event be less than 60 days), including, if necessary
to effect the cure, time to obtain possession of the Building by power of sale
or judicial foreclosure provided that such foreclosure remedy is diligently
pursued. Tenant shall comply with any written directions by any Mortgagee to pay
Rent due hereunder directly to such Mortgagee without determining whether a
default exists under such Mortgagee’s Mortgage.


22.4.    SDN LIST. Tenant hereby represents and warrants that neither Tenant nor
any officer of Tenant (collectively, "Tenant Parties") is listed as a Specially
Designated National and Blocked Person ("SDN") on the list of such persons and
entities issued by the U.S. Treasury Office of Foreign Assets Control (OFAC). In
the event Tenant or any Tenant Party is or becomes listed as an SDN, Tenant
shall be deemed in breach of this Lease and Landlord shall have the right to
terminate this Lease immediately upon written notice to Tenant.


LANDLORD:


THE IRVINE COMPANY LLC,
a Delaware limited liability company


 
TENANT:


AVIAT U.S., INC.,
a Delaware corporation




By:
/s/ Steven S. Case
 
By:
/s/ Ralph Marimon
 
Steven S. Case
 
Printed Name:
Ralph Marimon
 
Executive Vice President
Office Properties
 
Title:
CFO
 
 
 
 
 
By:
/s/ Michael T. Bennett
 
By:
/s/ Kevin Holwell
 
Michael T. Bennett
 
Printed Name:
Kevin Holwell
 
Senior Vice President, Operations
Office Properties
 
Title:
VP Finance





--------------------------------------------------------------------------------






EXHIBIT A


DESCRIPTION OF PREMISES


exhibita.jpg [exhibita.jpg]






--------------------------------------------------------------------------------






EXHIBIT B


Operating Expenses
(Net)
(a)    From and after the Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant's Share of all Operating Expenses, as defined in Section
(f) below, incurred by Landlord in the operation of the Building and the
Project. The term "Tenant's Share" means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area and the denominator of which is the total rentable
square footage, as reasonably determined from time to time by Landlord, of (i)
the Building, for expenses reasonably determined by Landlord to benefit or
relate substantially to the Building rather than the entire Project, and (ii)
all or some of the buildings in the Project, for expenses reasonably determined
by Landlord to benefit or relate substantially to all or some of the buildings
in the Project rather than any specific building. Landlord reserves the right to
allocate to the entire Project any Operating Expenses which may benefit or
substantially relate to a particular building within the Project in order to
maintain greater consistency of Operating Expenses among buildings within the
Project. In the event that Landlord determines that the Premises or the Building
incur a non-proportional benefit from any expense, or is the non-proportional
cause of any such expense, Landlord may allocate a greater percentage of such
Operating Expense to the Premises or the Building. In the event that any
management and/or overhead fee payable or imposed by Landlord for the management
of Tenant's Premises is calculated as a percentage of the rent payable by Tenant
and other tenants of Landlord, then the full amount of such management and/or
overhead fee which is attributable to the rent paid by Tenant shall be included
as an Operating Expense.
(b)    Commencing prior to the start of the first full “Expense Recovery Period”
of the Lease (as defined in Item 7 of the Basic Lease Provisions), and prior to
the start of each full or partial Expense Recovery Period thereafter, Landlord
shall give Tenant a written estimate of the amount of Tenant's Share of
Operating Expenses for the applicable Expense Recovery Period. Tenant shall pay
the estimated amounts to Landlord in equal monthly installments, in advance,
concurrently with payments of Basic Rent. If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant's Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant's Share of Operating Expenses
based upon the new estimate. Landlord may from time to time change the Expense
Recovery Period to reflect a calendar year or a new fiscal year of Landlord, as
applicable, in which event Tenant’s Share of Operating Expenses shall be
equitably prorated for any partial year.
(c)    Within 180 days after the end of each Expense Recovery Period, Landlord
shall furnish to Tenant a statement (a “Reconciliation Statement”) showing in
reasonable detail the actual or prorated Tenant's Share of Operating Expenses
incurred by Landlord during such Expense Recovery Period, and the parties shall
within 30 days thereafter make any payment or allowance necessary to adjust
Tenant's estimated payments of Tenant's Share of Operating Expenses, if any, to
the actual Tenant's Share of Operating Expenses as shown by the Reconciliation
Statement. Any delay or failure by Landlord in delivering any Reconciliation
Statement shall not constitute a waiver of Landlord's right to require Tenant to
pay Tenant's Share of Operating Expenses pursuant hereto. Any amount due Tenant
shall be credited against installments next coming due under this Exhibit B, and
any deficiency shall be paid by Tenant together with the next installment.
Should Tenant fail to object in writing to Landlord's determination of Tenant's
Share of Operating Expenses, or fail to give written notice of its intent to
audit Landlord’s Operating Expenses pursuant to the provisions of the next
succeeding paragraph, within 180 days following delivery of Landlord's
Reconciliation Statement, Landlord's determination of Tenant's Share of
Operating Expenses for the applicable Expense Recovery Period shall be
conclusive and binding on Tenant for all purposes and any future claims by
Tenant to the contrary shall be barred.
Provided no Default has occurred and is continuing, Tenant shall have the right
to cause a certified public accountant, engaged on a non-contingency fee basis,
to audit Operating Expenses by inspecting Landlord’s general ledger of expenses
not more than once during any Expense Recovery Period. However, to the extent
that insurance premiums or any other component of Operating Expenses is
determined by Landlord on the basis of an internal allocation of costs utilizing
information Landlord in good faith deems proprietary, such expense component
shall not be subject to audit so long as it does not exceed the amount per
square foot typically imposed by landlords of other first class business parks
in the vicinity of the Project. Tenant shall give notice to Landlord of Tenant’s
intent to audit within 180 days after delivery of Landlord’s Reconciliation
Statement which sets forth Tenant’s Share of Landlord’s actual Operating
Expenses to Tenant. Landlord shall promptly mail or email the applicable records
to Tenant for the audit. If Tenant’s audit determines that actual Operating
Expenses have been overstated by more than 5%, then subject to Landlord’s right
to review and/or contest the audit results, Landlord shall reimburse Tenant for
the reasonable out-of-pocket costs of such audit. Tenant’s rent shall be
appropriately adjusted to reflect any overstatement in Operating Expenses. All
of the information obtained by Tenant and/or its auditor in connection with such
audit, as well as any compromise, settlement, or adjustment reached between
Landlord and Tenant as a result thereof, shall be held in strict confidence and,
except as may be required pursuant to litigation, shall not be disclosed to any
third party, directly or indirectly, by Tenant or its auditor or any of their
officers, agents or employees. Landlord may require Tenant’s auditor to execute
a separate confidentiality agreement affirming the foregoing as a condition
precedent to any audit. Notwithstanding the foregoing, Tenant shall have no
right of audit




--------------------------------------------------------------------------------





with respect to any Expense Recovery Period unless the total Operating Expenses
per square foot for such Expense Recovery Period, as set forth in Landlord’s
annual Reconciliation Statement, exceed the total Operating Expenses per square
foot during the initial Expense Recovery Period during the Term, as increased by
the percentage change in the United States Department of Labor, Bureau of Labor
Statistics, Consumer Price Index for all Urban Consumers, Los Angeles –
Riverside – Orange County Area Average, all items (1982-84 = 100) (the “Index”),
which change in the Index shall be measured by comparing the Index published for
January of the initial Expense Recovery Period during the Term with the Index
published for January of the applicable Expense Recovery Period.
(d)    Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall, subject to its audit rights as set forth in subsection (c) above, within
30 days of written notice pay the entire increase over the estimated Tenant's
Share of Operating Expenses already paid. Conversely, any overpayment by Tenant
shall be rebated by Landlord to Tenant not later than 30 days after such final
determination. However, in lieu thereof, Landlord may deliver a reasonable
estimate of the anticipated reconciliation amount to Tenant prior to the
Expiration Date of the Term, in which event the appropriate party shall fund the
amount by the Expiration Date.
(e)    If, at any time during any Expense Recovery Period, any one or more of
the Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated Tenant's Share of
Operating Expenses for the year, then the estimate of Tenant's Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to the estimated amount of Tenant's Share
of the increase. Landlord shall give Tenant written notice of the amount or
estimated amount of the increase, the month in which the increase will become
effective, Tenant’s Share thereof and the months for which the payments are due.
Tenant shall pay the increase to Landlord as part of the Tenant’s monthly
payments of estimated expenses as provided in paragraph (b) above, commencing
with the month in which effective.
(f)    The term "Operating Expenses" shall mean and include all Project Costs,
as defined in Section (g) below, and Property Taxes, as defined in Section (h)
below.
(g)    The term "Project Costs" shall mean all expenses of operation,
management, repair, replacement and maintenance of the Building and the Project,
including without limitation all appurtenant Common Areas (as defined in Section
6.2 of the Lease), and shall include the following charges by way of
illustration but not limitation: water and sewer charges; insurance premiums,
deductibles, or reasonable premium equivalents or deductible equivalents should
Landlord elect to self insure any risk that Landlord is authorized to insure
hereunder; license, permit, and inspection fees; light; power; window washing;
trash pickup; janitorial services to any interior Common Areas; heating,
ventilating and air conditioning; supplies; materials; equipment; tools;
reasonable fees for consulting services; access control/security costs,
inclusive of the reasonable cost of improvements made to enhance access control
systems and procedures; establishment of reasonable reserves for replacement of
the roof of the Building; costs incurred in connection with compliance with any
laws or changes in laws applicable to the Building or the Project; the cost of
any capital improvements or replacements (other than tenant improvements for
specific tenants) to the extent of the amortized amount thereof over the useful
life of such capital improvements or replacements (or, if such capital
improvements or replacements are anticipated to achieve a cost savings as to the
Operating Expenses, any shorter estimated period of time over which the cost of
the capital improvements or replacements would be recovered from the estimated
cost savings) calculated at a market cost of funds, all as determined by
Landlord, for each year of useful life or shorter recovery period of such
capital expenditure whether such capital expenditure occurs during or prior to
the Term; costs associated with the maintenance of an air conditioning, heating
and ventilation service agreement, and maintenance of any communications or
networked data transmission equipment, conduit, cabling, wiring and related
telecommunications facilitating automation and control systems, remote
telecommunication or data transmission infrastructure within the Building and/or
the Project, and any other maintenance, repair and replacement costs associated
with such infrastructure; capital costs associated with a requirement related to
demands on utilities by Project tenants, including without limitation the cost
to obtain additional voice, data and modem connections; labor; reasonably
allocated wages and salaries, fringe benefits, and payroll taxes for
administrative and other personnel directly applicable to the Building and/or
Project, including both Landlord's personnel and outside personnel; any expense
incurred pursuant to Sections 6.1, 6.2, 7.2, 10.2, and Exhibits C and F of the
Lease; and reasonable overhead and/or management fees for the professional
operation of the Project. It is understood and agreed that Project Costs may
include competitive charges for direct services (including, without limitation,
management and/or operations services) provided by any subsidiary, division or
affiliate of Landlord.
(h)    The term "Property Taxes" as used herein shall include any form of
federal, state, county or local government or municipal taxes, fees, charges or
other impositions of every kind (whether general, special, ordinary or
extraordinary) related to the ownership, leasing or operation of the Premises,
Building or Project, including without limitation, the following: (i) all real
estate taxes or personal property taxes levied against the Premises, the
Building or Project, as such property taxes may be reassessed from time to time;
and (ii) other taxes, charges and assessments which are levied with respect to
this Lease or to the Building and/or the Project, and any improvements, fixtures
and equipment and other property of Landlord located in the Building and/or the
Project, (iii) all assessments and fees for public improvements, services, and




--------------------------------------------------------------------------------





facilities and impacts thereon, including without limitation arising out of any
Community Facilities Districts, "Mello Roos" districts, similar assessment
districts, and any traffic impact mitigation assessments or fees; (iv) any tax,
surcharge or assessment which shall be levied in addition to or in lieu of real
estate or personal property taxes, and (v) taxes based on the receipt of rent
(including gross receipts or sales taxes applicable to the receipt of rent), and
(vi) costs and expenses incurred in contesting the amount or validity of any
Property Tax by appropriate proceedings. Notwithstanding the foregoing, general
net income or franchise taxes imposed against Landlord shall be excluded.


(i)    Notwithstanding the foregoing provisions of this Exhibit B, Operating
Expenses shall exclude the following:
(1)        All costs and expenses of operation of any child care, health club,
restaurants and retail space in the Building;
(2)        The wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-à-vis time spent on matters unrelated to operating and managing the
Project; provided that in no event shall Operating Costs include wages and/or
benefits attributable to personnel above the level of portfolio property manager
or chief engineer;
(3)        Interest on debt or amortization on any Mortgage or Mortgages
encumbering the Building;
(4)        All costs relating to activities for the marketing, solicitation and
execution or renewal of leases of space in the Project, including, without
limitation, broker commissions, accounting and legal fees, advertising, printing
costs and brochures, space planning, tenant allowances, leasehold improvements
and other tenant concessions;
(5)        Costs associated with the sale or refinancing of the Project,
including, without limitation, attorneys’ fees, accounting costs, closing costs,
consulting or brokerage commissions, origination fees or points, and interest
cost or charges;
(6)        Costs associated with the acquisition of the fee, ground lease
(including payments due under a ground lease), air rights or development rights
with respect to the Project;
(7)        Cost of decorating, redecorating, or tenant installations incurred in
connection with preparing rentable space for a new tenant (or retaining a
tenant);
(8)        Expenses in connection with services or other benefits which are not
provided to Tenant or for which Tenant is charged directly;
(9)        Costs incurred by Landlord for repairs, replacements and/or
restoration to or of the Building to the extent that Landlord is actually
reimbursed for such costs or for which Landlord is entitled to be reimbursed by
insurance or condemnation proceeds or by tenants (other than through Operating
Expense pass-through), warrantors or other third persons;
(10)    Costs incurred by Landlord for improvements or replacements (including
structural additions), repairs, equipment and tools which are of a “capital”
nature and/or which are considered “capital” improvements or replacements under
GAAP, except to the extent included in Project Costs by the express terms of
Section (g) of this Exhibit B;
(11)    Overhead and profit increments paid to subsidiaries or affiliates of
Landlord for services provided to the Building or any other portion of the
Project to the extent the same exceeds the costs that would generally be charged
for such services if rendered on a competitive basis (based upon a standard of
similar office buildings in the general market area of the Premises) by
unaffiliated third parties capable of providing such service;
(12)    The cost of alterations of rentable space in the Building leased to
Tenant and other tenants;
(13)    Costs arising from the negligence or intentional misconduct of Landlord
or its employees, contractors or agents;
(14)    Costs incurred to remove, remedy, contain, or treat any hazardous
material, in, on or under the Project (A) before the date of this Lease or (B)
caused to occur or be made present at the Project after the date hereof by
Landlord or any other tenant of the Project or any other person other than
Tenant, its employees, agents, licensees, subtenants or invitees, provided that
such hazardous material is of such a nature, at the time it is discovered or
reasonably should have been discovered, that a federal, state or municipal
governmental authority at that time, would have required the removal of such
hazardous material or other remedial or containment action with respect thereto;




--------------------------------------------------------------------------------





(15)     Penalties and interest charges as a result of Landlord not paying bills
when due or within any grace period;
(16)    Ground rent or similar payments to a ground lessor;
(17)    Costs related to Landlord’s charitable or political contributions;
(18)    Attorneys' fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Project, except those attorneys' fees and other costs and expenses
incurred in connection with negotiations, disputes or claims relating to items
of Operating Expenses, enforcement of rules and regulations of the Project and
such other matters relating to the maintenance of standards required of
Landlord;
(19)    Electric power costs or other utility costs for which any tenant
directly contracts with the utility company; and
(20)    All costs associated with the operation of the business of the entity
which constitutes “Landlord” (as distinguished from the costs of operating,
maintaining, repairing, replacing and managing the Building or Project)
including, but not limited to, Landlord’s or Landlord’s managing agent’s general
corporate overhead and general administrative expenses.
(21)    Attorneys' fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building, except those attorneys' fees and other costs and expenses
incurred in connection with negotiations, disputes or claims relating to items
of operating expenses, enforcement of rules and regulations of the Building and
such other matters relating to the maintenance of standards required of
Landlord;
(22)    Costs, fines or penalties incurred by Landlord due to the violation by
Landlord of any governmental rule or regulation; and
(23)    Any cost which another party would compensate or pay (or is legally
required to pay) so that Landlord shall not recover any such item of cost more
than once.






--------------------------------------------------------------------------------






EXHIBIT C


UTILITIES AND SERVICE
Tenant shall be responsible for and shall pay promptly, directly to the
appropriate supplier, all charges for electricity metered to the Premises,
telephone, telecommunications service, janitorial service, interior landscape
maintenance and all other utilities, materials and services furnished directly
to Tenant or the Premises or used by Tenant in, on or about the Premises during
the Term, together with any taxes thereon. Landlord shall make a reasonable
determination of Tenant's proportionate share of the cost of water, gas, sewer,
refuse pickup and any other utilities and services that are not separately
metered to the Premises and services, and Tenant shall pay such amount to
Landlord, as an item of additional rent, within 10 days after delivery of
Landlord's statement or invoice therefor. Alternatively, Landlord may elect to
include such cost in the definition of Project Costs in which event Tenant shall
pay Tenant's proportionate share of such costs in the manner set forth in
Section 4.2. Tenant shall also pay to Landlord as an item of additional rent,
within 10 days after delivery of Landlord’s statement or invoice therefor,
Landlord’s “standard charges” (as hereinafter defined, which shall be in
addition to the electricity charge paid to the utility provider) for “after
hours” usage by Tenant of each HVAC unit servicing the Premises. If the HVAC
unit(s) servicing the Premises also serve other leased premises in the Building,
“after hours” shall mean usage of said unit(s) before 6:00 A.M. or after 6:00
P.M. on Mondays through Fridays, before 9:00 A.M. or after 1:00 P.M. on
Saturdays, and all day on Sundays and nationally-recognized holidays, subject to
reasonable adjustment of said hours by Landlord. If the HVAC unit(s) serve only
the Premises, “after hours” shall mean more than 66 hours of usage during any
week during the Term. “After hours” usage shall be determined based upon the
operation of the applicable HVAC unit during each of the foregoing periods on a
“non-cumulative” basis (that is, without regard to Tenant’s usage or nonusage of
other unit(s) serving the Premises, or of the applicable unit during other
periods of the Term). As used herein, “standard charges” shall mean the
following charges for each hour of “after hours” use (in addition to the
applicable electricity charges paid to the utility provider) of the following
described HVAC units: (i) $5.00 per hour for 1-5 ton HVAC units, (ii) $7.50 per
hour for 6-30 ton HVAC units and (iii) $10.00 per hour for HVAC units of greater
than 30 tons.







--------------------------------------------------------------------------------






EXHIBIT D


TENANT’S INSURANCE




The following requirements for Tenant’s insurance shall be in effect during the
Term, and Tenant shall also cause any subtenant to comply with the requirements.
Landlord reserves the right to adopt reasonable nondiscriminatory modifications
and additions to these requirements.


1.    Tenant shall maintain, at its sole cost and expense, during the entire
Term: (i) commercial general liability insurance with respect to the Premises
and the operations of Tenant in, on or about the Premises, on a policy form that
is at least as broad as Insurance Service Office (ISO) CGL 00 01 (if alcoholic
beverages are sold on the Premises, liquor liability shall be explicitly
covered), which policy(ies) shall be written on an “occurrence” basis and for
not less than $2,000,000 combined single limit per occurrence for bodily injury,
death, and property damage liability; (ii) workers’ compensation insurance
coverage as required by law, together with employers’ liability insurance
coverage of at least $1,000,000 each accident and each disease; (iii) with
respect to Alterations constructed by Tenant under this Lease, builder’s risk
insurance, in an amount equal to the replacement cost of the work; and (iv)
insurance against fire, vandalism, malicious mischief and such other additional
perils as may be included in a standard “special form” policy, insuring all
Alterations, trade fixtures, furnishings, equipment and items of personal
property in the Premises, in an amount equal to not less than 90% of their
replacement cost (with replacement cost endorsement), which policy shall also
include business interruption coverage in an amount sufficient to cover 1 year
of loss. In no event shall the limits of any policy be considered as limiting
the liability of Tenant under this Lease.


2.    All policies of insurance required to be carried by Tenant pursuant to
this Exhibit D shall be written by insurance companies authorized to do business
in the State of California and with a general policyholder rating of not less
than “A-” and financial rating of not less than “VIII” in the most current
Best’s Insurance Report. The deductible or other retained limit under any policy
carried by Tenant shall be commercially reasonable, and Tenant shall be
responsible for payment of such deductible or retained limit with waiver of
subrogation in favor of Landlord. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than thirty (30) days prior to the
expiration of the coverage. In the event of a loss covered by any policy under
which Landlord is an additional insured, Landlord shall be entitled to review a
copy of such policy.


3.    Tenant’s commercial general liability insurance shall contain a provision
that the policy shall be primary to and noncontributory with any policies
carried by Landlord, together with a provision including Landlord and any other
parties in interest designated by Landlord as additional insureds. Tenant’s
policies described in Subsections 1 (ii), (iii) and (iv) above shall each
contain a waiver by the insurer of any right to subrogation against Landlord,
its agents, employees, contractors and representatives. Tenant also waives its
right of recovery for any deductible or retained limit under same policies
enumerated above. All of Tenant’s policies shall contain a provision that the
insurer will not cancel or change the coverage provided by the policy without
first giving Landlord 30 days prior written notice. Tenant shall also name
Landlord as an additional insured on any excess or umbrella liability insurance
policy carried by Tenant.






NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.





--------------------------------------------------------------------------------






EXHIBIT E


RULES AND REGULATIONS




This Exhibit sets forth the rules and regulations governing Tenant's use of the
Premises leased to Tenant pursuant to the terms, covenants and conditions of the
Lease to which this Exhibit is attached and therein made part thereof. In the
event of any conflict or inconsistency between this Exhibit and the Lease, the
Lease shall control. Whenever Landlord’s approval or consent is required in
these or any future rules and regulations, Landlord shall not unreasonably
withhold, condition or delay such approval or consent.


1.    Tenant shall not place anything or allow anything to be placed near the
glass of any window, door, partition or wall, which may appear unsightly from
outside the Premises.


2.    The walls, walkways, sidewalks, entrance passages, elevators, stairwells,
courts and vestibules shall not be obstructed or used for any purpose other than
ingress and egress of pedestrian travel to and from the Premises, and shall not
be used for smoking, loitering or gathering, or to display, store or place any
merchandise, equipment or devices, or for any other purpose. The walkways,
sidewalks, entrance passageways, courts, vestibules and roof are not for the use
of the general public and Landlord shall in all cases retain the right to
control and prevent access thereto by all persons whose presence in the
reasonable judgment of the Landlord shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom Tenant normally deals in the ordinary course of Tenant's
business unless such persons are engaged in illegal activities. Smoking is
permitted outside the Building and within the Project only in areas designated
by Landlord. Neither Tenant nor its employees, agents, contractors, invitees or
licensees shall be permitted to bring any firearm, whether loaded or unloaded,
into the Project at any time. No tenant or employee or invitee or agent of any
tenant shall be permitted upon the roof of the Building without prior written
approval from Landlord.


3.    No awnings or other projection shall be attached to the outside walls of
the Building. No security bars or gates, curtains, blinds, shades or screens
shall be attached to or hung in, or used in connection with, any window or door
of the Premises without the prior written consent of Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the express written consent of Landlord.


4.    Tenant shall not mark, nail, paint, drill into, or in any way deface any
part of the Premises or the Building except to affix standard pictures or other
wall hangings on the interior walls of the premises so long as they are not
visible from the exterior of the building. Tenant shall not lay linoleum, tile,
carpet or other similar floor covering so that the same shall be affixed to the
floor of the Premises in any manner except as approved by Landlord in writing.
The expense of repairing any damage resulting from a violation of this rule or
removal of any floor covering shall be borne by Tenant.
    
5.    The toilet rooms, urinals, wash bowls and other plumbing apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein. Any pipes
or tubing used by Tenant to transmit water to an appliance or device in the
Premises must be made of copper or stainless steel, and in no event shall
plastic tubing be used for that purpose. The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the tenant
who, or whose employees or invitees, caused it.


6.    Landlord shall direct electricians as to the manner and location of any
future telephone wiring. No boring or cutting for wires will be allowed without
the prior consent of Landlord. The locations of the telephones, call boxes and
other office equipment affixed to the Premises shall be subject to the prior
written approval of Landlord.


7.    The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. No exterior storage shall be allowed at any time without the prior
written approval of Landlord. The Premises shall not be used for cooking or
washing clothes without the prior written consent of Landlord, or for lodging or
sleeping or for any immoral or illegal purposes.


8.    Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, phonograph, noise, or otherwise. Tenant shall not
use, keep or permit to be used, or kept, any foul or obnoxious gas or substance
in the Premises or permit or suffer the Premises to be used or occupied in any
manner offensive or objectionable to Landlord or other occupants of this or
neighboring buildings or premises by reason of any odors, fumes or gases.


9.    No animals, except for seeing eye dogs, shall be permitted at any time
within the Premises.


10.    Tenant shall not use the name of the Building or the Project in
connection with or in promoting or advertising the business of Tenant, except as
Tenant's address, without the written consent of Landlord. Landlord shall have
the right to prohibit any advertising by any Tenant which, in Landlord's
reasonable




--------------------------------------------------------------------------------





opinion, tends to impair the reputation of the Project or its desirability for
its intended uses, and upon written notice from Landlord any Tenant shall
refrain from or discontinue such advertising.


11.    Canvassing, soliciting, peddling, parading, picketing, demonstrating or
otherwise engaging in any conduct that unreasonably impairs the value or use of
the Premises or the Project are prohibited and each Tenant shall cooperate to
prevent the same. Landlord shall have full and absolute authority to regulate or
prohibit the entrance to the Premises of any vendor, supplier, purveyor,
petitioner, proselytizer or other similar person if, in the good faith judgment
of Landlord, such person will be involved in general solicitation activities, or
the proselytizing, petitioning, or disturbance of other tenants or their
customers or invitees, or engaged or likely to engage in conduct which may in
Landlord’s opinion distract from the use of the Premises for its intended
purpose. Notwithstanding the foregoing, Landlord reserves the absolute right and
discretion to limit or prevent access to the Buildings by any food or beverage
vendor, whether or not invited by Tenant, and Landlord may condition such access
upon the vendor’s execution of an entry permit agreement which may contain
provisions for insurance coverage and/or the payment of a fee to Landlord.


12.    No equipment of any type shall be placed on the Premises which in
Landlord's reasonable opinion exceeds the load limits of the floor or otherwise
threatens the soundness of the structure or improvements of the Building.


13.    Regular building hours of operation are from 6:00 AM to 6:00 PM Monday
through Friday and 9:00 AM to 1:00 PM on Saturday. No air conditioning unit or
other similar apparatus shall be installed or used by any Tenant without the
prior written consent of Landlord.


14.    The entire Premises, including vestibules, entrances, parking areas,
doors, fixtures, windows and plate glass, shall at all times be maintained in a
safe, neat and clean condition by Tenant. All trash, refuse and waste materials
shall be regularly removed from the Premises by Tenant and placed in the
containers at the locations designated by Landlord for refuse collection. All
cardboard boxes must be "broken down" prior to being placed in the trash
container. All styrofoam chips must be bagged or otherwise contained prior to
placement in the trash container, so as not to constitute a nuisance. Pallets
must be immediately disposed of by tenant and may not be disposed of in the
Landlord provided trash container or enclosures. Pallets may be neatly stacked
in an exterior location on a temporary basis (no longer than 5 days) so long as
Landlord has provided prior written approval. The burning of trash, refuse or
waste materials is prohibited.


15.    Tenant shall use at Tenant's cost such pest extermination contractor as
Landlord may direct and at such intervals as Landlord may require.


16.    All keys for the Premises shall be provided to Tenant by Landlord and
Tenant shall return to Landlord any of such keys so provided upon the
termination of the Lease. Tenant shall not change locks or install other locks
on doors of the Premises, without the prior written consent of Landlord. In the
event of loss of any keys furnished by Landlord for Tenant, Tenant shall pay to
Landlord the reasonable costs thereof. Upon the termination of its tenancy,
Tenant shall deliver to Landlord all the keys to lobby(s), suite(s) and
telephone & electrical room(s) which have been furnished to Tenant or which
Tenant shall have had made.


17.    No person shall enter or remain within the Project while intoxicated or
under the influence of liquor or drugs. Landlord shall have the right to exclude
or expel from the Project any person who, in the absolute discretion of
Landlord, is under the influence of liquor or drugs.


18.    The moving of large or heavy objects shall occur only between those hours
as may be designated by, and only upon previous written notice to, Landlord, and
the persons employed to move those objects in or out of the Building must be
reasonably acceptable to Landlord. Without limiting the generality of the
foregoing, no freight, furniture or bulky matter of any description shall be
received into or moved out of the lobby of the Building or carried in the
elevator. The foregoing notwithstanding, standard deliveries that can be brought
into the Building via soft wheel dolly through the elevator do not need to be
pre-scheduled with the Landlord.


19.    Tenant shall not install equipment, such as but not limited to electronic
tabulating or computer equipment, requiring electrical or air conditioning
service in excess of that to be provided by Landlord under the Lease without
prior written consent of Landlord, provided that Tenant may install 18 racks or
cabinets of equipment in the Demo room, and server equipment in the IDF room(s),
with a dedicated 24 hour HVAC unit. The costs of operating, maintaining and
repairing any supplemental air conditioning unit serving only the Premises shall
be borne solely by Tenant. Such installation shall be subject to Landlord’s
prior written approval, at Tenant's sole expense and shall include installation
of a separate meter for the operation of the unit. Upon the termination or
expiration of this Lease, Tenant will remove the HVAC unit(s) and otherwise
restore the Demo and IDF rooms to their original condition, reasonable wear and
tear excepted.


20.    Landlord may from time to time grant other tenants of the Project
individual and temporary variances from these Rules, provided that any variance
does not have a material adverse effect on the use and enjoyment of the Premises
by Tenant.


21.    Landlord reserves the right to reasonably amend or supplement the
foregoing Rules and Regulations and to adopt and promulgate additional
reasonable rules and regulations applicable to the




--------------------------------------------------------------------------------





Premises. Notice of such rules and regulations and amendments and supplements
thereto, if any, shall be given to the Tenant.






--------------------------------------------------------------------------------






EXHIBIT F


PARKING




Tenant shall be entitled to the number of vehicle parking spaces set forth in
Item 11 of the Basic Lease Provisions, which spaces shall be unreserved and
unassigned, on those portions of the Common Areas designated by Landlord for
parking. Tenant shall not use more parking spaces than such number. All parking
spaces shall be used only for parking of vehicles no larger than full size
passenger automobiles, sport utility vehicles or pickup trucks. Except for
routine deliveries by overnight couriers, Tenant shall not permit or allow any
vehicles that belong to or are controlled by Tenant or Tenant's employees,
suppliers, shippers, customers or invitees to be loaded, unloaded or parked in
areas other than those designated by Landlord for such activities. If Tenant
permits or allows any of the prohibited activities described above, then
Landlord shall have the right, without notice, in addition to such other rights
and remedies that Landlord may have, to remove or tow away the vehicle involved
and charge the costs to Tenant. Parking within the Common Areas shall be limited
to striped parking stalls, and no parking shall be permitted in any driveways,
access ways or in any area which would prohibit or impede the free flow of
traffic within the Common Areas. There shall be no parking of any vehicles for
longer than a forty-eight (48) hour period unless otherwise authorized by
Landlord, and vehicles which have been abandoned or parked in violation of the
terms hereof may be towed away at the owner's expense. Nothing contained in this
Lease shall be deemed to create liability upon Landlord for any damage to motor
vehicles of visitors or employees, for any loss of property from within those
motor vehicles, or for any injury to Tenant, its visitors or employees, unless
ultimately determined to be caused by the sole negligence or willful misconduct
of Landlord. Landlord shall have the right to establish, and from time to time
amend, and to enforce against all users all reasonable rules and regulations
(including the designation of areas for employee parking) that Landlord may deem
necessary and advisable for the proper and efficient operation and maintenance
of parking within the Common Areas. Landlord shall have the right to construct,
maintain and operate lighting facilities within the parking areas; to change the
area, level, location and arrangement of the parking areas and improvements
therein; to restrict parking by tenants, their officers, agents and employees to
employee parking areas; and to do and perform such other acts in and to the
parking areas and improvements therein as, in the use of good business judgment,
Landlord shall determine to be advisable. Any person using the parking area
shall observe all directional signs and arrows and any posted speed limits. In
no event shall Tenant interfere with the use and enjoyment of the parking area
by other tenants of the Project or their employees or invitees. Parking areas
shall be used only for parking vehicles. Washing, waxing, cleaning or servicing
of vehicles, or the storage of vehicles for longer than 48-hours, is prohibited
unless otherwise authorized by Landlord. Tenant shall be liable for any damage
to the parking areas caused by Tenant or Tenant's employees, suppliers,
shippers, customers or invitees, including without limitation damage from excess
oil leakage. Tenant shall have no right to install any fixtures, equipment or
personal property in the parking areas. Tenant shall not assign or sublet any of
the vehicle parking spaces, either voluntarily or by operation of law, without
the prior written consent of Landlord, except in connection with an authorized
assignment of this Lease or subletting of the Premises.









--------------------------------------------------------------------------------






EXHIBIT G


ADDITIONAL PROVISIONS




The following additional provisions shall be binding on Landlord and Tenant:


1. FITNESS CENTER. Landlord currently provides a fitness center in the Building
and in a building located at the Project (collectively with any other fitness
centers which may be operated from time to time by Landlord in the Project, the
“Fitness Center”). Provided: (a) Tenant is not in Default under any provision of
this Lease, and (b) Tenant’s employees execute Landlord’s standard waiver of
liability form, then Tenant’s employees (the “Fitness Center Users”) shall be
entitled to use the Fitness Center on the terms and conditions herein provided.
No separate charges shall be assessed to Fitness Center Users for the use of the
Fitness Center (with the exception of towel/laundry fees) during the initial
Term of this Lease, provided, however, that the costs of operating, maintaining
and repairing the Fitness Center shall be included as part of Operating
Expenses. The use of the Fitness Center by the Fitness Center Users shall be
subject to the reasonable rules and regulations (including rules regarding hours
of use) established from time to time by Landlord. Landlord and Tenant
acknowledge that the use of the Fitness Center by the Fitness Center Users shall
be at their own risk and that the terms and provisions of Section 10.2 of the
Lease and shall apply to Tenant and the Fitness Center User’s use of the Fitness
Center. Tenant acknowledges that the provisions of this Section shall not be
deemed to be a representation by Landlord that Landlord shall continuously
maintain the Fitness Center (or any other fitness facility) throughout the Term
of this Lease, and Landlord shall have the right, at Landlord’s sole discretion,
to expand, contract, eliminate or otherwise modify the Fitness Center. No
expansion, contraction, elimination or modification of the Fitness Center, and
no termination of Tenant’s or the Fitness Center Users’ rights to the Fitness
Center shall entitle Tenant to an abatement or reduction in Basic Rent
constitute a constructive eviction, or result in an event of default by Landlord
under this Lease. Except to the extent of Landlord’s gross negligence or willful
misconduct, Tenant hereby voluntarily releases, discharges, waives and
relinquishes any and all actions or causes of action for personal injury or
property damage occurring to Tenant or its employees or agents arising as a
result of the use of the Fitness Center, or any activities incidental thereto,
wherever or however the same may occur, and further agrees that Tenant will not
prosecute any claim for personal injury or property damage against Landlord or
any of its officers, agents, servants or employees for any said causes of
action. It is the intention of Tenant with respect to the Fitness Center to
exempt and relieve Landlord from liability for personal injury or property
damage caused by negligence. Tenant’s right to use the Fitness Center shall
belong solely to Tenant and except for any Transferee under a Permitted
Transfer, may not be transferred or assigned without Landlord’s prior written
consent, which may be withheld by Landlord in Landlord’s sole discretion.


2. CONFERENCE ROOM. Landlord currently provides a conference room (the
“Conference Room”) in a building located at the Project, which is capable of
accommodating groups of people for use by Building tenants (including Tenant) on
a reserved basis. Tenant shall, subject to availability, have the use of the
Conference Room subject to Landlord’s procedures and charges. The use of the
Common Area Conference Room shall be subject to the reasonable rules and
regulations (including rules regarding hours of use and priorities for the
tenants of the particular building in which a Common Area Conference Room is
located, set up and clean up charges, etc.) established from time to time by
Landlord for the Common Area Conference Room. Landlord and Tenant acknowledge
that the terms and provisions of Section 10.3 (Indemnity) of this Lease shall
apply to Tenant’s use of the Conference Room. Further, Landlord shall have no
liability whatsoever with respect to the existence, condition or availability of
any Common Area Conference Room(s) nor shall Landlord have any obligation
whatsoever to enforce or make reservations thereof, and Tenant hereby expressly
waives all claims against Landlord with respect to the same. No expansion,
contraction, elimination, unavailability or modification of the Common Area
Conference Room(s), and no termination of or interference with Tenant’s rights
to the Common Area Conference Room(s), shall entitle Tenant to an abatement or
reduction in rent or constitute a constructive eviction or an event of default
by Landlord under this Lease.


3. RIGHT TO EXTEND THIS LEASE. Provided that no Default has occurred under any
provision of this Lease, and is continuing either at the time of exercise of the
extension right granted herein or at the time of the commencement of such
extension, and provided further that Tenant is occupying the entire Premises and
has not assigned or sublet any of its interest in this Lease, then Tenant may
extend the Term of this Lease for one (1) extension period of 36 months. Tenant
shall exercise its right to extend the Term by and only by delivering to
Landlord, not less than 9 months or more than 12 months prior to the Expiration
Date of the Term, Tenant's irrevocable written notice of its commitment to
extend (the “Commitment Notice”). The Basic Rent payable under the Lease during
any extension of the Term shall be determined as provided in the following
provisions.


If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then not less than 90 days or more than 120 days
prior to the Expiration Date of the Term, Landlord shall notify Tenant in
writing of the Basic Rent that would reflect the prevailing market rental rate
for a 36-month renewal of comparable space in the Project (together with any
increases thereof during the extension period) as of the commencement of the
extension period ("Landlord's Determination"). Should Tenant disagree with the
Landlord's Determination, then Tenant shall, not later than 20 days thereafter,
notify Landlord in writing of Tenant's determination of those rental terms
("Tenant's Determination"). Within 10 days following delivery of the Tenant's
Determination, the parties shall attempt to agree on an appraiser to




--------------------------------------------------------------------------------





determine the fair market rental. If the parties are unable to agree in that
time, then each party shall designate an appraiser within 10 days thereafter.
Should either party fail to so designate an appraiser within that time, then the
appraiser designated by the other party shall determine the fair market rental.
Should each of the parties timely designate an appraiser, then the two
appraisers so designated shall appoint a third appraiser who shall, acting
alone, determine the fair market rental for the Premises. Any appraiser
designated hereunder shall have an MAI certification with not less than 5 years
experience in the valuation of commercial industrial buildings in the vicinity
of the Project.


Within 30 days following the selection of the appraiser and such appraiser's
receipt of the Landlord's Determination and the Tenant's Determination, the
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects the fair market rental rate for the 36-month
renewal of the Lease for the Premises, as reasonably extrapolated to the
commencement of the extension period. Accordingly, either the Landlord's
Determination or the Tenant's Determination shall be selected by the appraiser
as the fair market rental rate for the extension period. In making such
determination, the appraiser shall consider rental comparables for the Project
(provided that if there are an insufficient number of comparables within the
Project, the appraiser shall consider rental comparables for similarly improved
space owned by Landlord in the vicinity of the Project with appropriate
adjustment for location and quality of project), but the appraiser shall not
attribute any factor for brokerage commissions in making its determination of
the fair market rental rate. At any time before the decision of the appraiser is
rendered, either party may, by written notice to the other party, accept the
rental terms submitted by the other party, in which event such terms shall be
deemed adopted as the agreed fair market rental. The fees of the appraiser(s)
shall be borne entirely by the party whose determination of the fair market
rental rate was not accepted by the appraiser.


Within 20 days after the determination of the fair market rental, Landlord shall
prepare an appropriate amendment to this Lease for the extension period, and
provided such amendment is limited to an extension of the Term and does not
include additional or different terms to that contained in the original lease,
Tenant shall execute and return same to Landlord within 10 days after Tenant’s
receipt of same. Should the fair market rental not be established by the
commencement of the extension period, then Tenant shall continue paying rent at
the rate in effect during the last month of the initial Term, and a lump sum
adjustment shall be made promptly upon the determination of such new rental.


If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section, Tenant's right to extend the Term shall be extinguished and the
Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to Landlord. Tenant’s rights
under this Section shall belong solely to Aviat U.S., Inc., a Delaware
corporation, or any transferee under a Permitted Transfer, and any attempted
assignment or transfer of such rights shall be void and of no force and effect.
Tenant shall have no other right to extend the Term beyond the single 36 month
extension period created by this Section. Unless agreed to in a writing signed
by Landlord and Tenant, any extension of the Term, whether created by an
amendment to this Lease or by a holdover of the Premises by Tenant, or
otherwise, shall be deemed a part of, and not in addition to, any duly exercised
extension period permitted by this Section.


4. RIGHT OF FIRST OFFER. Provided that no Default has occurred under any
provision of this Lease, either at the time of the delivery of “Landlord’s
Notice” or at the time of the delivery of “Tenant’s Notice” (as hereinafter
defined), Landlord hereby grants Tenant a one-time right (“First Right”) to
lease the contiguous space on the second floor of the Building, which space more
particularly described on Exhibit G-1 attached hereto (the “First Right Space”),
in accordance with and subject to the provisions of this Section; provided that
this First Right shall not be effective until the Commencement Date of this
Lease shall occur and shall cease to be effective during the final 12 months of
the Term, or the final 12 months of the extended Term if Tenant exercises its
extension option set forth in Section 3 of this Exhibit G. Except as otherwise
provided below, prior to leasing the First Right Space, or any portion thereof,
to any other party during the period that this First Right is in effect,
Landlord shall give Tenant written notice (the “Landlord’s Notice”) of the basic
economic terms including but not limited to the Basic Rent, term, operating
expense base, security deposit, and tenant improvement allowance (collectively,
the “Economic Terms”), upon which Landlord is willing to lease such particular
First Right Space to Tenant or to a third party; provided that the Economic
Terms shall exclude brokerage commissions and other Landlord payments that do
not directly inure to the tenant’s benefit. It is understood that should
Landlord intend to lease other office space in addition to the First Right Space
as part of a single transaction, then Landlord’s Notice shall so provide and all
such space shall collectively be subject to the following provisions. Within 5
business days after delivery of Landlord’s Notice, Tenant must give Landlord
written notice (the “Tenant’s Notice”) pursuant to which Tenant shall elect to
(i) lease all, but not less than all, of that portion of the First Right Space
specified in Landlord’s notice (the “Designated Space”) upon such Economic Terms
and the same non-Economic Terms as set forth in this Lease; (ii) refuse to lease
the Designated Space, specifying that such refusal is not based upon the
Economic Terms, but upon Tenant’s lack of need for the Designated Space, in
which event this First Right shall terminate as to the Designated Space in its
entirety and Landlord may lease the Designated Space upon any terms it deems
appropriate; or (iii) refuse to lease the Designated Space, specifying that such
refusal is based upon said Economic Terms, in which event Tenant shall also
specify revised Economic Terms upon which Tenant shall be willing to lease the
Designated Space. In the event that Tenant does not so respond in writing to
Landlord’s Notice within said period, Tenant shall be deemed to have elected
clause (ii) above. Any Tenant’s Notice electing either clause (i) or clause
(iii) above shall be accompanied by Tenant’s then current annual financial
statements, inclusive of Tenant’s most current balance sheet; and should such




--------------------------------------------------------------------------------





statements reveal that Tenant’s net worth has materially decreased since the
execution of this Lease, Landlord shall have no obligation to lease the
Designated Space to Tenant and may instead lease same to any third party. In the
event Tenant’s Notice elects clause (iii) above, Landlord may elect to either
(x) lease the Designated Space to Tenant upon such revised Economic Terms and
the same other non-Economic Terms as set forth in this Lease, or (y) lease the
Designated Space to any third party upon Economic Terms which are not materially
more favorable to such party than those Economic Terms proposed by Tenant.
Should Landlord so elect to lease the Designated Space to Tenant, then Landlord
shall promptly prepare and deliver to Tenant an amendment to this Lease
consistent with the foregoing, and Tenant shall execute and return same to
Landlord within 10 days. Notwithstanding the foregoing, it is understood that
Tenant’s First Right shall be subject to any extension or expansion rights
granted by Landlord prior to the Commencement Date of this Lease to any third
party tenant in the Project, as well as to any such rights which may hereafter
be granted by Landlord to any third party tenant now or hereafter occupying the
First Right Space or any portion thereof, and Landlord shall in no event be
obligated to initiate this First Right prior to leasing any portion of the First
Right Space to the then-current occupant thereof. Tenant’s rights under this
Section shall belong solely to Aviat U.S., Inc., a Delaware corporation, or any
transferee under a Permitted Transfer, and any attempted assignment or transfer
of such rights shall be void and of no force and effect.


5. GOOD WORKING ORDER WARRANTY.


(i)    Landlord warrants to Tenant that the windows and seals, fire sprinkler
system, lighting, heating, ventilation and air conditioning systems and all
plumbing and electrical systems serving the Building and the Premises
(collectively, the “Building Systems”), and the roof and structural components
of the Building, shall be in good operating condition, and the Premises shall be
in broom-clean condition on the Commencement Date. Provided that Tenant shall
notify Landlord that the Building Systems are not in good operating condition
within 30 days following the Commencement Date, then Landlord shall, except as
otherwise provided in this Lease, promptly after receipt of such notice from
Tenant setting forth the nature and extent of such noncompliance, rectify same
at Landlord’s sole cost and expense and not as part of the Operating Expenses
described in Exhibit B of this Lease.


(ii)    Landlord shall correct, repair and/or replace any non-compliance of the
Building and/or the Common Areas with all building permits and codes in effect
and applicable as of the execution of this Lease, including without limitation,
the provisions of Title III of the Americans With Disabilities Act (“ADA”). Said
costs of compliance shall be Landlord’s sole cost and expense and shall not be
part of Project Costs; provided that any cost of ADA compliance triggered by the
permitting and/or construction of the Tenant Improvements shall be included as
part of the “Completion Cost” of the Tenant Improvement Work (as defined in the
Work Letter). Landlord shall correct, repair or replace any non-compliance of
the Building and the Common Areas with any revisions or amendments to applicable
building codes, including the ADA, becoming effective after the execution of
this Lease, provided that the amortized cost of such repairs or replacements
(amortized over the useful life thereof) shall be included as Project Costs
payable by Tenant. All other ADA compliance issues which pertain to the
Premises, including without limitation, in connection with Tenant’s construction
of any Alterations or other improvements in the Premises (and any resulting ADA
compliance requirements in the Common Areas if Landlord shall consent to same as
more particularly provided in Section 7.3 of this Lease) and the operation of
Tenant’s business and employment practices in the Premises, shall be the
responsibility of Tenant at its sole cost and expense. The repairs, corrections
or replacements required of Landlord or of Tenant under the foregoing provisions
of this Section shall be made promptly following notice of non-compliance from
any applicable governmental agency.








    








--------------------------------------------------------------------------------






EXHIBIT G-1


FIRST RIGHT SPACE






exhibitg1.jpg [exhibitg1.jpg]



--------------------------------------------------------------------------------






EXHIBIT H


LANDLORD’S DISCLOSURES






NONE






--------------------------------------------------------------------------------






EXHIBIT X


WORK LETTER


DOLLAR ALLOWANCE


PRE-APPROVED PLAN




The tenant improvement work to be contracted for by Landlord hereunder ("Tenant
Improvement Work") shall consist of the design and construction of all tenant
improvements ("Tenant Improvements”), including work in place as of the date
hereof, required for the Premises pursuant to the approved final Working
Drawings and Specifications (as hereinafter defined). All of the Tenant
Improvement Work shall be performed by a contractor selected by Landlord and in
accordance with the procedures and requirements set forth below.


I.    ARCHITECTURAL AND CONSTRUCTION PROCEDURES.
A.    Prior to the execution of this Lease, Tenant and Landlord have approved a
detailed plan for the Tenant Improvements attached as Exhibit X-1 to this Work
Letter (“Preliminary Plan”). To the extent applicable, the build-out of the
Tenant Improvements shall include Landlord’s building standard tenant
improvements, materials and specifications for the Project as set forth in
Schedule I attached hereto (“Building Standard Improvements”), except for those
additions or variations to Building Standard Improvements expressly approved by
Landlord and noted on the Preliminary Plan (any such addition or variation from
the Standard Improvements shall be referred to herein as a “Non-Standard
Improvement”). Tenant shall approve or provide suggested revisions to the
preliminary cost estimate for the Tenant Improvements (the “Preliminary Cost
Estimate”) by signing copies of each or specifying in reasonable detail any
suggested revisions thereto as hereinabove provided, and delivering each to
Landlord within 5 business days of receipt thereof by Tenant. Landlord shall
attempt in good faith to modify the Preliminary Cost Estimate to incorporate
Tenant’s suggested revisions in a mutually satisfactory manner. In all events,
Tenant shall approve in all respects a Preliminary Cost Estimate (as may have
been modified as herein provided to incorporate Tenant’s suggested revisions)
not later than June 15, 2016.


B.    Within 5 business days following any request from Landlord or Landlord’s
architect, Tenant shall provide in writing to Landlord or Landlord's architect
all specifications and information requested by Landlord for the preparation of
final construction documents and costing, including without limitation Tenant's
final selection of paint and floor finishes, complete specifications and
locations (including electrical, load and HVAC requirements) of Tenant's
equipment, and details of all Non-Standard Improvements (as defined above) which
have been approved by Landlord as part of the Preliminary Plan (collectively,
"Programming Information"). Tenant's failure to provide the Programming
Information shall constitute a “Tenant Delay”, as defined below. Tenant
understands that final construction documents for the Tenant Improvements shall
be predicated on the Programming Information, and accordingly that such
information must be accurate and complete and that any defects or problems due
to incomplete or inaccurate Programming Information shall be the responsibility
of the Tenant and that the Landlord shall have no obligation or liability for
such defects or problems arising from any incomplete or inaccurate Programming
Information. Any delays in the completion of the Tenant Improvements due to
incomplete or inaccurate Programming Information shall constitute a Tenant
Delay.
C.    Following receipt of the Programming Information, Landlord's architect and
engineers shall prepare and deliver to Tenant working drawings and
specifications for the Tenant Improvemetns based on the approved Preliminary
Plan ("Working Drawings and Specifications"), and Landlord's contractor shall
prepare a final construction cost estimate ("Final Cost Estimate") for the
Tenant Improvements in conformity with the Working Drawings and Specifications.
Tenant shall have 5 business days from the receipt thereof to approve or
disapprove the Working Drawings and Specifications and the Final Cost Estimate.
Tenant shall not unreasonably withhold or delay its approval, and any
disapproval or requested modification shall be limited to items not consistent
with the approved Preliminary Plan or Preliminary Cost Estimate. Should Tenant
disapprove the Working Drawings and Specifications or the Final Cost Estimate,
such disapproval shall be accompanied by specific reasons for disapproval and a
detailed list of requested revisions. Any revision requested by Tenant and
accepted by Landlord, shall be incorporated into a revised set of Working
Drawings and Specifications and the Final Cost Estimate, and Tenant shall
approve same in writing within 5 business days of receipt without further
revision.
D.    In the event that after Tenant has approved the final Working Drawings and
Specifications and the Final Cost Estimate, Tenant requests in writing a
revision to the Working Drawings and Specifications ("Change"), and Landlord so
approves such Change as provided in the Section next below, Landlord shall
advise Tenant by written change order as soon as is practical, but no later than
3 business days of any increase in the Completion Cost such




--------------------------------------------------------------------------------





Change would cause. Tenant shall approve or disapprove such change order, if
any, in writing within 3 business days following Tenant's receipt of such change
order. If Tenant approves any such change order, Landlord, at its election, may
either (i) require as a condition to the effectiveness of such change order that
Tenant pay the increase in the Completion Cost attributable to such change order
concurrently with delivery of Tenant’s approval of the change order, or (ii)
defer Tenant’s payment of such increase until the date 10 business days after
delivery of invoices for same, provided however, that the Tenant’s Contribution
must in any event be paid in full prior to Tenant’s commencing occupancy of the
Premises. If Tenant disapproves any such change order, Tenant shall nonetheless
be responsible for the reasonable architectural and/or planning fees incurred in
preparing such change order. Landlord shall have no obligation to interrupt or
modify the Tenant Improvement Work pending Tenant's approval of a change order,
but if Tenant fails to timely approve a change order, Landlord may (but shall
not be required to) suspend the applicable Tenant Improvement Work, in which
event any related critical path delays because of such suspension shall
constitute Tenant Delays hereunder.
E.    Landlord agrees that it shall not unreasonably withhold its consent to
Tenant's requested Changes, provided that such consent may be withheld in all
events if the requested Change (i) is of a lesser quality than the Tenant
Improvements previously approved by Landlord, (ii) fails to conform to
applicable governmental requirements, (iii) would result in the Premises
requiring building services beyond the level Landlord has agreed to provide
Tenant under the Lease, (iv) would delay construction of the Tenant Improvements
and Tenant declines to accept such delay in writing as a Tenant Delay, (v)
interferes in any manner with the proper functioning of, or Landlord’s access
to, any mechanical, electrical, plumbing or HVAC systems, facilities or
equipment in or serving the Building, or (vi) would have an adverse aesthetic
impact to the Premises or would cause additional expenses to Landlord in
reletting the Premises.
F.    Notwithstanding any provision in the Lease to the contrary, and not by way
of limitation of any other rights or remedies of Landlord, if Tenant fails to
comply with any of the time periods specified in this Work Letter, fails
otherwise to approve or reasonably disapprove any submittal within the time
period specified herein for such response (or if no time period is so specified,
within 5 business days following Tenant's receipt thereof), fails to approve the
Preliminary Cost Estimate within 5 business days following Tenant’s receipt
thereof, fails to provide all of the Programming Information requested within
the time provided herein, fails to approve in writing the Working Drawings and
Specifications or the Final Cost Estimate within the time provided herein, fails
to timely deliver the Tenant’s Contribution as required hereunder, requests any
Changes, furnishes inaccurate or erroneous Programming Information,
specifications or other information, or otherwise delays in any manner the
completion of the Tenant Improvements (including without limitation by
specifying materials that are not readily available) or the issuance of an
occupancy certificate (any of the foregoing being referred to in this Lease as a
"Tenant Delay"), then Tenant shall bear any resulting reasonable additional
construction cost or other reasonable expenses, and the Commencement Date of
this Lease shall be deemed to have occurred for all purposes, including without
limitation Tenant's obligation to pay rent, as of the date Landlord reasonably
determines that it would have been able to deliver the Premises to Tenant but
for the collective Tenant Delays. Should Landlord determine that the
Commencement Date should be advanced in accordance with the foregoing, it shall
so notify Tenant in writing. Landlord's determination shall be conclusive unless
Tenant notifies Landlord in writing, within 5 business days thereafter of
Tenant's election to contest same pursuant to Section 14.7 of the Lease. Pending
the outcome of such proceedings, Tenant shall make timely payment of all rent
due under this Lease based upon the Commencement Date set forth in the aforesaid
notice from Landlord.
G.    All of the Tenant Improvements shall become the property of Landlord and
shall be surrendered with the Premises at the expiration or sooner termination
of this Lease, except that Landlord shall have the right, by written notice to
Tenant given at the time of Tenant’s election of any “Alternate” shown on the
approved Preliminary Plan or at the time of Landlord’s approval of any Change,
to require Tenant either to remove all or any of the Tenant Improvements
approved by way of such Change, to repair any damage to the Premises or the
Common Areas arising from such removal, and to replace any Non-Standard
Improvements so approved with the applicable Standard Improvement, or if Tenant
is unable or unwilling to perform any of the foregoing, to reimburse Landlord
for the reasonable cost of such removal, repair and replacement upon receipt of
invoice. Any such removals, repairs and replacements by Tenant shall be
completed by the Expiration Date or sooner termination of this Lease.
H.    Landlord shall permit Tenant and its agents to enter the Premises prior to
the Commencement Date of the Lease in order that Tenant may install its
cubicles, power poles , demo-room fixtures, cabling and related communication
equipment through Tenant’s own contractors prior to the Commencement Date. Any
such work shall be subject to Landlord's prior written approval, and shall be
performed in a manner and upon terms and conditions and at times




--------------------------------------------------------------------------------





reasonably satisfactory to Landlord's representative. The foregoing license to
enter the Premises prior to the Commencement Date is, however, conditioned upon
Tenant's contractors and their subcontractors and employees working in harmony
and not interfering with the work being performed by Landlord. If at any time
Landlord determines that such entry shall cause disharmony or interfere with the
work being performed by Landlord, this license may be withdrawn by Landlord upon
36-hours written notice to Tenant. That license is further conditioned upon the
compliance by Tenant's contractors with all requirements imposed by Landlord on
third party contractors, including without limitation the maintenance by Tenant
and its contractors and subcontractors of workers' compensation and public
liability and property damage insurance in amounts and with companies and on
forms satisfactory to Landlord, with certificates of such insurance being
furnished to Landlord prior to proceeding with any such entry. The entry shall
be deemed to be under all of the provisions of the Lease except as to the
covenants to pay rent. Landlord shall not be liable in any way for any injury,
loss or damage which may occur to any such work being performed by Tenant, the
same being solely at Tenant's risk. In no event shall the failure of Tenant's
contractors to complete any work in the Premises extend the Commencement Date of
this Lease.
I.
Tenant hereby designates Sandy Johnson (“Tenant’s Construction Representative”),
Telephone No. (408) 567-6701, Email: sandy.johnson@aviantnet.com, as its
representative, agent and attorney-in-fact for all matters related to the Tenant
Improvement Work, including but not by way of limitation, for purposes of
receiving notices, approving submittals and issuing requests for Changes, and
Landlord shall be entitled to rely upon authorizations and directives of such
person(s) as if given directly by Tenant. The foregoing authorization is
intended to provide assurance to Landlord that it may rely upon the directives
and decision making of the Tenant’s Construction Representative with respect to
the Tenant Improvement Work and is not intended to limit or reduce Landlord’s
right to reasonably rely upon any decisions or directives given by other
officers or representatives of Tenant. Any notices or submittals to, or requests
of, Tenant related to this Work Letter and/or the Tenant Improvement Work may be
sent to Tenant’s Construction Representative at the email address above
provided. Tenant may amend the designation of its Tenant’s Construction
Representative(s) at any time upon delivery of written notice to Landlord.



II.    COST OF TENANT IMPROVEMENTS
A.
Landlord shall complete, or cause to be completed, the Tenant Improvements, at
the construction cost shown in the Final Cost Estimate (subject to increases for
Landlord approved Changes and as otherwise provided in this Work Letter), in
accordance with final Working Drawings and Specifications approved by both
Landlord and Tenant.



B.
Landlord shall pay up to $95,000.00, based on $5.00 per usable square foot of
the Premises ("Landlord's Maximum Contribution"), of the final “Completion Cost”
(as defined below). Tenant acknowledges that the Landlord's Maximum Contribution
is intended only as the maximum amount Landlord will pay toward approved Tenant
Improvements, and not by way of limitation, any partitions, modular office
stations, fixtures, cabling, furniture and equipment requested by Tenant are in
no event subject to payment as part of Landlord’s Contribution. In the event the
Completion Cost of the Tenant Improvement Work is less than the Landlord’s
Maximum Contribution, Landlord’s actual contribution toward the Completion Cost
("Landlord's Contribution") shall equal such lesser amount, and Tenant shall
have no right to receive any credit, refund or allowance of any kind for any
unused portion of the Landlord's Maximum Contribution nor shall Tenant be
allowed to make revisions to an approved Preliminary Plan, Working Drawings and
Specifications or request a Change in an effort to apply any unused portion of
Landlord's Maximum Contribution. It is further understood and agreed that the
Tenant Improvements shall be substantially completed not later than 90 days
following the Commencement Date to be eligible for funding by Landlord, and that
Landlord shall not be obligated to fund any portion of the Landlord’s
Contribution towards the Tenant Improvements commenced after such date.



C.
Tenant shall pay any costs due to inaccurate or incomplete Programming
Information and the amount, if any, by which aggregate Completion Cost for the
Tenant Improvement Work exceeds the Landlord’s Maximum Contribution. The amounts
to be paid by Tenant for the Tenant Improvements pursuant to this Section II.C.
are sometimes cumulatively referred to herein as the “Tenant’s Contribution”.



D.
The “Completion Cost” shall mean all costs of Landlord in completing the Tenant
Improvements in accordance with the approved Working Drawings and Specifications
and with any approved Changes thereto, including but not limited to the
following costs: (i) payments made to architects, engineers, contractors,
subcontractors and other third party consultants in the performance of the work,
(ii) permit fees and other sums paid to governmental agencies, and (iii) costs
of all materials incorporated into the work or used in connection with the work.
The Completion Cost shall also include a construction management fee to be paid
to Landlord or to Landlord's management agent in the amount of three percent
(3%) of the Completion Cost not to exceed $4,000.00. Unless expressly





--------------------------------------------------------------------------------





authorized in writing by Landlord, the Completion Cost shall not include (and no
portion of the Landlord’s Contribution shall be paid for) any costs incurred by
Tenant, including without limitation, any costs for space planners, managers,
advisors or consultants retained by Tenant in connection with the Tenant
Improvements.


E.    Prior to start of construction of the Tenant Improvements, Tenant shall
pay to Landlord in full the amount of the Tenant's Contribution set forth in the
Final Cost Estimate (once approved by Tenant). If the actual Completion Cost of
the Tenant Improvements is greater than the Final Cost Estimate because of
Changes, modifications or extras not reflected on the approved Working Drawings
and Specifications, or because of Tenant Delays, then Tenant shall pay all such
additional costs after receipt of Landlord’s invoice and prior to the
Commencement Date of this Lease. If Tenant defaults in the payment of any sums
due under this Work Letter, and fails to cure such default within 5 business
days after receipt of written notice from Landlord specifying such default.
Landlord shall (in addition to all other remedies) have the same rights as in
the case of Tenant's failure to pay rent under the Lease, including, without
limitation, the right to terminate this Lease and recover damages from Tenant
and/or to charge a late payment fee and to collect interest on delinquent
payments, and Landlord may (but shall not be required to) suspend the Tenant
Improvement Work until such default is cured, in which event any delays because
of such suspension shall constitute Tenant Delays hereunder.










--------------------------------------------------------------------------------








EXHIBIT X-1


PRE-APPROVED PLAN






exhibitx1.jpg [exhibitx1.jpg]







--------------------------------------------------------------------------------








tispecifications1.jpg [tispecifications1.jpg]




--------------------------------------------------------------------------------





tispecifications2.jpg [tispecifications2.jpg]




--------------------------------------------------------------------------------





schedulei.jpg [schedulei.jpg]




--------------------------------------------------------------------------------





schedule2.jpg [schedule2.jpg]






--------------------------------------------------------------------------------





schedule3.jpg [schedule3.jpg]






--------------------------------------------------------------------------------






EXHIBIT Y


PROJECT DESCRIPTION


exhibity.jpg [exhibity.jpg]

